















Exhibit 10.27











STOCK PURCHASE AGREEMENT
BY AND AMONG
SOUTHERN ROCKY HOLDINGS, LLC,
SCA PERFORMANCE HOLDINGS, INC.
AND
FOX FACTORY, INC.
DATED AS OF FEBRUARY 11, 2020




















--------------------------------------------------------------------------------




TABLE OF CONTENTSPAGEARTICLE 1 CERTAIN DEFINITIONS1Section 1.1Certain
Definitions1Section 1.2Interpretation15ARTICLE 2 PURCHASE AND SALE16Section
2.1Purchase and Sale of the Shares16Section 2.2Closing of the Transactions
Contemplated by this Agreement16Section 2.3Deliveries at the Closing16Section
2.4Purchase Price.17Section 2.5Withholding20ARTICLE 3 REPRESENTATIONS AND
WARRANTIES OF THE COMPANY20Section 3.1Organization and Qualification;
Subsidiaries20Section 3.2Capitalization of the Group Companies21Section
3.3Authority21Section 3.4Financial Statements22Section 3.5Consents and
Approvals; No Violations22Section 3.6Material Contracts23Section 3.7Absence of
Changes25Section 3.8Litigation27Section 3.9Compliance with Legal Requirements;
Prohibited Payments27Section 3.10International Trade & Anti-Corruption
Matters27Section 3.11Employee Plans28Section 3.12Environmental Matters30Section
3.13Intellectual Property31Section 3.14Labor Matters33Section
3.15Insurance34Section 3.16Tax Matters34Section 3.17Brokers35Section 3.18Real
Property35Section 3.19Transactions with Affiliates36Section 3.20No Undisclosed
Liabilities37Section 3.21Product Warranty; Product Recalls37Section 3.22Product
Liability37Section 3.23Material Customers38Section 3.24Material
Suppliers38Section 3.25Accounts Receivable38Section 3.26Inventory38Section
3.27Data Privacy39Section 3.28Title to and Sufficiency of Assets39Section
3.29EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES40ARTICLE 4 REPRESENTATIONS AND
WARRANTIES OF SELLER40Section 4.1Organization40




--------------------------------------------------------------------------------




Section 4.2Authority40Section 4.3Consents and Approvals; No Violations41Section
4.4Title to the Shares; Ownership of Seller41Section 4.5Litigation41Section
4.6EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES41ARTICLE 5 REPRESENTATIONS AND
WARRANTIES OF BUYER42Section 5.1Organization42Section 5.2Authority42Section
5.3Consents and Approvals; No Violations42Section 5.4Brokers43Section
5.5Acquisition of Equity For Investment43Section 5.6Financial Capacity43ARTICLE
6 COVENANTS43Section 6.1Conduct of Business of the Company43Section 6.2Access to
Information46Section 6.3Efforts to Consummate46Section 6.4Public
Announcements47Section 6.5Indemnification; Directors’ and Officers’
Insurance47Section 6.6Exclusive Dealing49Section 6.7Documents and
Information49Section 6.8Contact with Customers and Other Business
Relations50Section 6.9Employee Benefit Matters50Section 6.10Tax Matters52Section
6.11Debt Payoff Letters55Section 6.12R&W Insurance Policy55ARTICLE 7 CONDITIONS
TO CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT55Section
7.1Conditions to the Obligations of the Company, Buyer and Seller55Section
7.2Other Conditions to the Obligations of Buyer55Section 7.3Other Conditions to
the Obligations of the Company and Seller57Section 7.4Frustration of Closing
Conditions57ARTICLE 8 TERMINATION57Section 8.1Termination57Section 8.2Effect of
Termination58ARTICLE 9 SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS;
INDEMNIFICATION58Section 9.1Survival of Representations, Warranties and
Covenants59Section 9.2General Indemnification59Section 9.3Third Party
Claims.60Section 9.4Limitations on Indemnification Obligations60Section
9.5Exclusive Remedy61Section 9.6Manner of Payment; Escrow62Section
9.7Mitigation62






--------------------------------------------------------------------------------




Section 9.8Materiality Scrape62Section 9.9Subrogation63ARTICLE 10
MISCELLANEOUS63Section 10.1Entire Agreement; Assignment; Amendment63Section
10.2Notices63Section 10.3Governing Law65Section 10.4Fees and Expenses; Cost of
R&W Insurance Policy65Section 10.5Construction65Section 10.6Exhibits and
Schedules65Section 10.7Parties in Interest66Section 10.8Extension;
Waiver66Section 10.9Severability66Section 10.10Counterparts; Facsimile
Signatures66Section 10.11WAIVER OF JURY TRIAL67Section 10.12Jurisdiction and
Venue67Section 10.13Remedies67Section 10.14Non-Recourse68Section 10.15Waiver of
Conflicts68



EXHIBITS

A—  
Example Statement of Net Working Capital
B—  Form of Escrow AgreementC—  R&W Insurance Policy









--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of February 11, 2020,
is made by and among SCA Performance Holdings, Inc., a Delaware corporation (the
“Company”), Southern Rocky Holdings, LLC, a Delaware limited liability company
(“Seller”), Fox Factory, Inc., a California corporation (“Buyer”), and solely
for purposes of Section 6.9(f), SCA Performance Group, LLC a Delaware limited
liability company (“SCA Performance Group”). The Company, Seller and Buyer shall
be referred to herein from time to time collectively as the “Parties”.
RECITALS:
WHEREAS, as of the date hereof, Seller owns 100% of the issued and outstanding
capital stock of the Company, consisting of 100 shares of common stock, par
value $0.01 per share, of the Company (the “Common Shares”) and 21 shares of
Class A preferred stock, par value $0.01 per share, of the Company (the
“Preferred Shares”, and collectively with the Common Shares, the “Shares”);
WHEREAS, the Parties desire that, upon the terms and subject to the conditions
hereof, Buyer will purchase from Seller, and Seller will sell to Buyer, all of
the Shares; and
WHEREAS as of the date hereof, the Restrictive Covenant Agreement with
Kinderhook, which will also provide for the termination upon Closing of the
Management Services Agreement, has also been entered into, which will become
effective upon the Closing.
NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby intending to be
legally bound agree as follows:
ARTICLE 1
CERTAIN DEFINITIONS
Section 1.1 Certain Definitions. As used in this Agreement, the following terms
have the respective meanings set forth below.
“Accounting Firm” has the meaning set forth in Section 2.4(b)(ii).
“Accounting Principles” means the principles, practices, methodologies and
procedures used by the Company in the preparation of the Example Statement of
Net Working Capital.





--------------------------------------------------------------------------------



“Accrued Taxes” means an amount (not less than zero ($0) dollars) equal to the
sum of the amount of the aggregate amount of any unpaid Taxes of each Group
Company for any Pre-Closing Tax Period ending on or after December 31, 2019 and
prior to the Closing Date and the Pre-Closing Tax Period (or portion thereof)
that ends on the Closing Date in each case in respect of solely those
jurisdictions in which the Company or its applicable Subsidiary is currently
filing Tax Returns or in which the Company or its applicable Subsidiary
commences operations after the date of this Agreement, less the aggregate
current Tax assets of each Group Company for any Pre-Closing Tax Period (or
portion thereof) that ends on the Closing Date, determined (i) by including the
Transaction Tax Deductions and assuming such Transaction Tax Deductions are
accrued and deductible in the Pre-Closing Tax Period (or the portion of any
Straddle Period) that ends on the Closing Date, (ii) by excluding any
Liabilities for accruals or reserves established or required to be established
under GAAP methodologies for contingent Taxes or with respect to uncertain Tax
positions, (iii) by excluding any Taxes attributable to any action taken by
Purchaser or any of its Affiliates (including the Company) after the Closing
outside the Ordinary Course, (iv) in accordance with past practices (including
reporting positions, elections and Tax accounting methods) of the Company and
its Subsidiaries in preparing its Tax Returns, (v) excluding any deferred Tax
assets and Liabilities and (vi) taking into account any estimated Tax payments
and overpayments of Taxes with respect any Pre-Closing Tax Period as reductions
of the Liability for Taxes for such period.
“Acquisition Transaction” has the meaning set forth in Section 6.6.
“Actual Adjustment” means an amount, which may be a negative number, equal to
(i) the Purchase Price as finally determined pursuant to Section 2.4(b), minus
(ii) the Estimated Purchase Price.
“Adjustment Escrow Account” has the meaning set forth in Section 2.4(a)(i).
“Adjustment Escrow Amount” has the meaning set forth in Section 2.4(a)(i).
“Adjustment Escrow Funds” means, at any time, the portion of the Adjustment
Escrow Amount then remaining in the Adjustment Escrow Account.
“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
“Affordable Care Act” means that Patient Protection and Affordable Care Act, as
amended by the Health Care and Education Reconciliation Act of 2010, and
regulatory and other guidance promulgated thereunder.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Anti-Corruption Laws” means all U.S. and non-U.S. Legal Requirements relating
to the prevention of corruption and bribery, including, without limitation, the
U.S. Foreign Corrupt Practices Act of 1977, as amended.



--------------------------------------------------------------------------------



“Bailment Agreements” means the following agreements: (1) Ford Authorized
Converter Pool Agreement dated April 9, 2018 between Ford Motor Company and SCA
Performance, Inc., as amended by the Amendment to the Ford Authorized Converter
Pool Agreement dated May 14, 2019 between Ford Motor Company and SCA
Performance, Inc.; (2) the Special Vehicle Manufacturer Converters Agreement
dated August 28, 2018 between General Motors LLC and SCA performance Inc.; (3)
the Special Vehicle Manufacturer Converters Agreement dated August 23, 2018
between General Motors LLC and RR Manufacturing Dyad, LLC, as amended by the
Assignment and Assumption of Special Vehicle Manufacturer Converters Agreement
dated March 25, 2019 by and among RR Manufacturing Dyad, LLC, Rocky Ridge
Trucks, Inc. and General Motors LLC; (4) the Special Vehicle Manufacturer
Converters Agreement dated February 27, 2019 between General Motors LLC and
Rocky Mountain Truckworks, Inc.; (5) the FCA US LLC Bailment Pool Agreement
dated April 18, 2018 between FCA US LLC and SCA Performance Inc.; (6) the FCA US
LLC Bailment Pool Agreement dated April 3, 2019 between FCA US LLC and Rocky
Ridge Trucks, Inc.; (7) the FCA US LLC Bailment Pool Agreement dated March 4,
2019 between FCA US LLC and Rocky Mountain Truckworks, Inc.; and (8) the Nissan
Bailment Agreement dated September 24, 2018 between Nissan North America, Inc.
and RR Manufacturing, LLC, as amended by the Assignment and Assumption Agreement
dated February 25, 2019 by and among RR Manufacturing, LLC, Rocky Ridge Trucks,
Inc. and Nissan North America, Inc.
“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks in New York City are open for the general transaction of business.
“Buyer” has the meaning set forth in the preamble to this Agreement.
“Buyer Indemnitee” has the meaning set forth in Section 9.2(a).
“Buyer Related Party” means (i) Buyer, (ii) any Group Company after Closing,
(iii) the current and future direct or indirect holders of any equity, general
or limited partnership or limited liability company interest, controlling
persons, management companies, portfolio companies, financing sources,
incorporators, directors, officers, employees, agents, attorneys, Affiliates,
members, managers, general or limited partners, stockholders, representatives,
successors or assignees of Buyer or any Group Company after Closing and (iv) any
current or future direct or indirect holders of any equity, general or limited
partnership or limited liability company interest, controlling persons,
management companies, portfolio companies, financing sources, incorporators,
directors, officers, employees, agents, attorneys, Affiliates, members,
managers, general or limited partners, stockholders, successors or assignees of
any of the Persons described in clause (iii) above.
“Capital Lease” means a lease of personal property which is required to be
classified as a capital lease in accordance with GAAP.
“Cash and Cash Equivalents” means the sum of (i) the aggregate amount (expressed
in United States dollars) of all cash and (ii) the aggregate fair market value
(expressed in United States dollars) of all cash equivalents (including
marketable securities, checks, bank deposits, lease deposits and short term
investments), in each case, of the Group Companies as of immediately prior to
the Closing on the Closing Date and calculated in accordance with GAAP.
Notwithstanding anything to the contrary contained herein, “Cash and Cash
Equivalents” shall (A) exclude amounts that are included in Net Working Capital
and (B) include any amounts paid in respect of the “tail” policy if purchased by
a Group Company prior to the Closing.
“Closing” has the meaning set forth in Section 2.2.



--------------------------------------------------------------------------------



“Closing Date” has the meaning set forth in Section 2.2.
“Closing Date Indebtedness” means the aggregate amount of Indebtedness of the
Group Companies as of immediately prior to the Closing on the Closing Date.
“COBRA” means Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the
Code and any similar state law.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Shares” has the meaning set forth in the recitals to this Agreement.
“Company” has the meaning set forth in the preamble to this Agreement.
“Company 401(k) Plan” means the SCA Performance, Inc. Retirement Plan, Plan No.
001.
“Company Intellectual Property Rights” has the meaning set forth in Section
3.13.
“Company IT Assets” means the Company Software and all other computer,
communications and other information technology systems and related documents
that are owned, purported to be owned or controlled by the Group Companies, that
are used in the operation of the Group Companies’ business, including all such
computer hardware and peripherals, telecommunications equipment, servers,
workstations, routers, hubs, switches, data communication lines, networks,
databases, software, communication facilities and other information
technology-related equipment, infrastructure and assets.
“Company Material Adverse Effect” means any event, change, effect, occurrence,
circumstance, state of facts or development that, when considered either
individually or in the aggregate, is, or could reasonably be expected to become,
individually or in the aggregate, materially adverse to (a) the ability of
Seller or the Group Companies to consummate the transactions contemplated by
this Agreement or (b) the condition (financial or otherwise), business,
properties, assets or results of operations of the Group Companies; provided,
however, that none of the following (or the results thereof) shall be taken into
account, either alone or in combination, in determining whether a Company
Material Adverse Effect has occurred: (i) conditions generally affecting the
United States economy or credit, securities, currency, financial, banking or
capital markets (including any disruption thereof and any decline in the price
of any security or any market index) in the United States or elsewhere in the
world, (ii) any national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the United States, or any of its
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (iii) changes in
GAAP, (iv) changes in any laws, rules, regulations, orders, or other binding
directives issued by any Governmental Entity or any action required to be taken
under any law, rule, regulation, order or existing contract by which any Group
Company (or any of their respective assets or properties) is bound, (v) any
change that is generally applicable to the industries or markets in which the
Group Companies operate, (vi) the public announcement of the transactions
contemplated by this Agreement (including by reason of the identity of Buyer or
any communication by Buyer or any of its Affiliates regarding its plans or
intentions with respect to the business of any Group Company, and including the
impact thereof on relationships with customers, suppliers, distributors,
partners, employees, or others having relationships with any Group Company) or
litigation arising from or relating to this Agreement or the transactions
contemplated hereby, (vii) the taking of any action contemplated by this
Agreement and the other agreements contemplated hereby, including the completion
of the transactions contemplated hereby and



--------------------------------------------------------------------------------



thereby or (viii) any matter set forth on the Schedules; provided, that, in the
case of the foregoing clauses (i), (ii), (iii), (iv) or (v), if such event,
change, effect, occurrence, circumstance, state of facts or development
disproportionately affects the Group Companies as compared to other Persons or
businesses that operate in the industries or markets in which the Group
Companies operate, then such disproportionate event, change, effect, occurrence,
circumstance, state of facts or development may be taken into account in
determining whether a Company Material Adverse Effect has occurred or would
reasonably be expected to occur. Notwithstanding the foregoing exclusions, (A)
the receipt by any Group Company during the period beginning on the date hereof
and ending as of the Closing of notice from any of Ford Motor Company, General
Motors LLC or FCA US LLC (an “Applicable OEM”) specifically stating that such
Applicable OEM will (1) have no ongoing business relationship, or (2) materially
and adversely change the business relationship, with the Group Companies and
Buyer for the sale of personal use up-fitted vehicles of such Applicable OEM
will be deemed to be a “Company Material Adverse Effect” solely for purposes of
Section 7.2(c) of this Agreement until such time (if any) at which such
Applicable OEM retracts such notice, in which case, upon such retraction no such
Company Material Adverse Effect will be deemed to have occurred and (B) a
Proceeding being filed in a court of competent jurisdiction against a Party
during the period beginning on the date hereof and ending as of the Closing that
both (i) if successful, would be reasonably likely to have a material adverse
effect on the transactions contemplated by this Agreement and (ii) is reasonably
likely to be successful on the merits, will be deemed to be a “Company Material
Adverse Effect” solely for purposes of Section 7.2(c) of this Agreement until
such time (if any) at which such Proceeding is either dismissed or withdrawn, in
which case, upon such dismissal or withdrawal no such Company Material Adverse
Effect will be deemed to have occurred (provided that, at all times, the
condition set forth in Section 7.1(a) shall remain applicable); provided,
notwithstanding the foregoing, a Party shall have the right to terminate this
Agreement prior to such Proceeding being dismissed or withdrawn so long as (and
only if) such termination is otherwise permitted pursuant to the express terms
of Section 8.1 hereof.
“Company Products” has the meaning set forth in Section 3.21(a).
“Company Software” has the meaning set forth in Section 3.13(e).
“Company’s Knowledge” means, as it relates to the Company or any other Group
Company, as of the applicable date, the actual knowledge or constructive
knowledge of Michael McSweeney, Matthew McSweeney, Alisha Onushko, Deidre
Allman, Todd Gunter and Chris Ritter after due inquiry. For the avoidance of
doubt, such individuals shall have no personal liability or obligations
regarding such knowledge.
“Confidentiality Agreement” means the confidentiality agreement, dated October
14, 2019, by and between SCA Performance, and Fox Factory Holding Corp.
“Continuing Employees” has the meaning set forth in Section 3.14(c).
“Contract” means any agreement, instrument, document, lease, sublease, license,
sublicense, concession, contract, purchase order, statement of work, note, bond,
indenture, mortgage, assignment or other arrangement, understanding, permission
or commitment (in each case, whether written or oral and including any
extension, renewal, amendment or other modification thereof).
“Controlling Party” has the meaning set forth in Section 6.10(f).



--------------------------------------------------------------------------------



“Credit Facilities” means that certain Amended and Restated Credit Agreement,
dated as of March 4, 2019, by and among SCA Performance, as the borrower, the
Company, as Holdings (as defined therein), Regions Bank, as Administrative Agent
(as defined therein) and Collateral Agent (as defined therein), and each lender
from time to time party thereto, as amended by that certain First Amendment to
Amended and Restated Credit Agreement, dated as of May 20, 2019, that certain
Second Amendment to Amended and Restated Credit Agreement, dated as of July 2,
2019, and that Third Amendment to Amended and Restated Credit Agreement, dated
as of October 8, 2019.
“Data Protection Requirements” means all of the following: (a) all Legal
Requirements relating to the privacy or security of Personal Data; (b) Payment
Card Industry Data Security Standard (PCI DSS) (if applicable to the Group
Companies); and (c) obligations of the Group Companies relating to the privacy
or security of Personal Data under any Contract into which the Group Companies
have entered or by which the Group Companies are otherwise bound.
“Debt Payoff Letters” has the meaning set forth in Section 6.11.
“Developed IP” has the meaning set forth in Section 3.13(d).
“Employee Benefit Plan” means each “employee benefit plan” (within the meaning
of Section 3(3) of ERISA), whether or not subject to ERISA, and each employment,
individual consulting, individual independent contractor, bonus, incentive,
commission, equity purchase, option, equity or other equity-based, retirement or
supplemental retirement, pension, profit sharing, deferred compensation, loan,
educational assistance, perquisite, sabbatical, relocation, severance,
termination, retention, change of control, Code Section 125, life, disability or
other insurance, paid-time off, vacation, fringe benefit, post-retirement or
retiree welfare, or other benefit or compensation plan, agreement, program,
policy or other arrangement, (i) that is maintained, sponsored, contributed to
or obligated to be contributed to by any Group Company for the benefit of any
current or former employee, officer, director or independent contractor of any
Group Company, or the beneficiaries or dependents of any such individual, or
(ii) under which any Group Company has any Liability.
“Enterprise Value” means $341,000,000.
“Environmental Laws” means all applicable federal, state, local and foreign laws
(including common laws), rules, regulations, codes, orders and ordinances as are
in effect on or prior to the Closing Date concerning: (a) public or occupational
health and safety, including industrial hygiene standards (regarding Hazardous
Materials), (b) pollution or the protection of natural resources, endangered or
threatened species, human health or safety (regarding Hazardous Materials), or
the environment (including ambient air, soil, surface water or groundwater, or
subsurface strata); or (c) the presence of, exposure to, or the management,
manufacture, import, export, use, containment, storage, recycling, reclamation,
reuse, treatment, generation, discharge, Release, transportation, processing,
production, disposal or remediation of any Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business, whether or not incorporated,
that, together with one or more of the Group Companies, is or would have been,
at any date of determination, treated as a single employer within the meaning of
Code Section 414 or Section 4001 of ERISA.
“Escrow Agent” has the meaning set forth in Section 2.4(a)(i).



--------------------------------------------------------------------------------



“Escrow Agreement” has the meaning set forth in Section 2.4(a)(i).
“Escrow Amount” has the meaning set forth in Section 2.4(a)(i).
“Estimated Purchase Price” means a good faith estimate of the Purchase Price, as
determined by the Company.
“Estimated Purchase Price Calculation” has the meaning set forth in Section
2.4(a).
“Example Statement of Net Working Capital” means the statement of Net Working
Capital as of October 31, 2019, attached hereto as Exhibit A.
“Ex-Im Laws” means all U.S. and non-U.S. Legal Requirements relating to export,
re-export, transfer, and import controls, including, without limitation, the
Export Administration Regulations, the International Traffic in Arms
Regulations, and the Legal Requirements related to customs and imports
administered by U.S. Customs and Border Protection.
“Federal Rules of Evidence” means the Federal Rules of Evidence of the United
States as in effect on the date of this Agreement.
“Financial Statements” has the meaning set forth in Section 3.4.
“Floor Plan Financing Agreements” means the following agreements: (1) Inventory
Loan and Security Agreement, dated as of February 18, 2019, by and between Ally
Bank and Rocky Mountain Truckworks, Inc.; (2) Inventory Loan and Security
Agreement, dated as of March 20, 2019, by and between Ally Bank and Rocky Ridge
Trucks, Inc.; (3) Ally Financial Master Manufacturer’s Finance Plan Agreement,
dated as of 2018, by and between Ally Financial and SCA Performance, Inc.; and
(4) Master Loan and Security Agreement, dated April 17, 2018, by and between SCA
Performance, Inc. and Ford Motor Credit Company, LLC, as well as each Continuing
Guaranty entered into for the benefit of Ford Motor Credit Company, LLC in
connection therewith. As a point of clarity and by way of example, all of the
amounts set forth as outstanding as of December 31, 2019 under the subheadings
of “Bailment” and “Floor Plan” within Note 11 of the Unaudited Financial
Statements for the Company that are attached hereto as Schedule 3.4 represent
the amounts outstanding pursuant to the Floor Plan Financing Agreements as of
December 31, 2019.
“Floor Plan Indebtedness” means, as of any time, the outstanding principal
amount of, accrued and unpaid interest on, and other payment obligations
pursuant to any Floor Plan Financing Agreement.
“Floor Plan Vehicles” means all vehicles, vehicle chassis, limousines, truck or
camper bodies and/or other goods related thereto of the business of the Group
Companies, which are held at, or are in transit from or to, the locations at
which the Group Companies operate, which are used or held for use by the Group
Companies, including any of the foregoing obtained under the Floor Plan
Financing Agreements or the Bailment Agreements.
“Fundamental Representations” means Section 3.1(a) (Organization), Section 3.2
(Capitalization of the Group Companies), Section 3.3 (Authority), Section 3.17
(Brokers), Section 3.19, (Transactions with Affiliates), Section 4.1
(Organization), Section 4.2 (Authority), Section 4.4 (Title to the Shares;
Ownership of Seller) and Section 5.2 (Authority).



--------------------------------------------------------------------------------



“Funded Indebtedness” means, as of any time, without duplication, the
outstanding principal amount of, accrued and unpaid interest on, and other
payment obligations (including any prepayment premiums payable as a result of
the consummation of the transactions contemplated by this Agreement) arising
under, any obligations of any Group Company consisting of (i) indebtedness for
borrowed money or indebtedness issued in substitution or exchange for borrowed
money, (ii) indebtedness evidenced by any note, bond, debenture or other debt
security, in each case, as of such time, or (iii) indebtedness under all Capital
Leases. Notwithstanding the foregoing, “Funded Indebtedness” shall not include
any (A) undrawn letters of credit (including any that are outstanding under the
Credit Facilities), (B) obligations under any interest rate, currency or other
hedging agreements (other than breakage costs payable upon termination thereof
on the Closing Date), (C) amounts included as Seller Expenses, or (D) Floor Plan
Indebtedness.
“GAAP” means United States generally accepted accounting principles consistently
applied, as in effect from time to time.
“Governing Documents” means the legal document(s) by which any Person (other
than an individual) establishes its legal existence or which govern its internal
affairs. For example, the “Governing Documents” of a corporation include its
certificate of incorporation and by-laws, the “Governing Documents” of a limited
partnership include its limited partnership agreement and certificate of limited
partnership and the “Governing Documents” of a limited liability company include
its operating agreement and certificate of formation.
“Governmental Entity” means any (i) nation, state, county, city, district or
other similar jurisdiction, (ii) federal, state, local or foreign government,
(iii) governmental, regulatory or administrative authority, agency, division,
instrumentality, bureau, governmental department or commission or (iv) judicial
or arbitral or other body (including, without limitation, accreditation agencies
or licensure boards) entitled by applicable Legal Requirement to exercise, any
arbitrative, administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power.
“Grant Agreement” means (1) each Grant Agreement between a grantee and Seller
under the Southern Rocky Holdings, LLC 2019 Incentive Equity Plan or (2) each
Grant Agreement between a grantee and SCA Performance Group, LLC under the SCA
Performance Group, LLC 2018 Incentive Equity Plan.
“Group Companies” means, collectively, the Company and each of its Subsidiaries.
“Hazardous Materials” means any material or substance that (a) is defined as
hazardous, acutely hazardous, toxic or is otherwise regulated under any
Environmental Laws, including due to its dangerous or deleterious properties or
characteristics; or (b) contains any petroleum or hydrocarbons in any form, and
any derivative or by-product thereof, natural gas or natural gas products,
asbestos and asbestos-containing materials, or polychlorinated biphenyls.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------



“Indebtedness” means, as of any time, without duplication, (i) Funded
Indebtedness, (ii) all obligations of the type referred to in the definition of
“Funded Indebtedness” of any Person other than any Group Company the payment of
which any Group Company is responsible or liable, directly or indirectly, as
obligor, guarantor, surety or otherwise, including any guarantee of such
obligations (other than obligations of the Company in respect of any of its
Subsidiaries and obligations of any Subsidiary in respect of any other
Subsidiary), (iii) any capitalized lease obligations of any Group Company (iv)
breakage costs payable upon termination on the Closing Date of any obligations
of any Group Company under interest rate swap, currency swap, forward currency
or interest rate contracts or other interest rate or currency hedging
arrangements, (v) the deferred purchase price of property or services (including
any seller notes and any earn-out obligations whether or not contingent and
regardless of when due, but excluding any trade payables and accrued expenses
arising in the ordinary course of business) of any Group Company, and (vi) all
outstanding reimbursement obligations in respect of drawn letters of credit
issued for the account of any Group Company (but for the avoidance of doubt
excluding any obligations in respect of undrawn letters of credit), in each
case, outstanding as of such time. For the avoidance of doubt “Indebtedness”
shall not include any (A) amounts included Other Liabilities, (B) amounts
included as Seller Expenses, (C) amounts otherwise taken into account in the
calculation of Net Working Capital, (D) Floor Plan Indebtedness or (E) item that
would otherwise constitute “Indebtedness” that is an obligation between the
Company and any Subsidiary of the Company or between any two Subsidiaries of the
Company.
“Indemnified Party” means a Buyer Indemnitee or Seller Indemnitee, as the case
may be.
“Indemnity Escrow Account” has the meaning set forth in Section 2.4(a)(i).
“Indemnity Escrow Amount” has the meaning set forth in Section 2.4(a)(i).
“Indemnity Escrow Funds” means, at any time, the portion of the Indemnity Escrow
Amount then remaining in the Indemnity Escrow Account.
“Insurance Policies” has the meaning set forth in Section 3.15.
“Intellectual Property Rights” means all domestic and foreign patents,
copyrights, trademarks, service marks, trade names and other designations of
origin, all goodwill associated therewith and all registrations and applications
therefor, Internet domain names, trade secrets, and know-how, and any and all
other rights in any intellectual or industrial property, in each case, to the
full extent protectable by applicable Legal Requirement.
“Inventory” means all inventories of the Group Companies, which are held at, or
are in transit from or to, the locations at which the Group Companies operate,
or located at suppliers remises on consignment, including the Group Companies
interest in the Floor Plan Vehicles, raw materials, works in progress and
finished goods, in each case, which are used or held for use by the Group
Companies, including any of the foregoing purchased subject to any conditional
sales or title retention agreement in favor of any other Person, together with
all rights of the Group Companies against suppliers of such inventories
“Latest Balance Sheet” has the meaning set forth in Section 3.4(b).
“Latest Balance Sheet Date” has the meaning set forth in Section 3.4(b).



--------------------------------------------------------------------------------



“Legal Requirement” means all federal, state and local laws, statutes, codes,
rules, regulations, ordinances, measures, judgments, determinations, orders,
decrees, writs, injunctions, and acts of any Governmental Entity, including
common law.
“Liability” means any liability or obligation of any kind or nature whatsoever,
whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, and whether due or to become
due and regardless of when asserted.
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge. For the avoidance of doubt, the term “Lien” shall not be deemed to
include any license, option, or covenant of, or other contractual obligations
with respect to Intellectual Property Rights.
“Loss” has the meaning set forth in Section 9.2(a).
“Management Services Agreement” means that certain Management Services
Agreement, dated as of April 13, 2018, by and between SCA Performance and
Kinderhook Industries V, L.P., a Delaware limited partnership (“Kinderhook”), as
amended by that certain First Amendment to Management Services Agreement, dated
as of March 4, 2019.
“Material Contracts” has the meaning set forth in Section 3.6(a).
“Material Customer” has the meaning set forth in Section 3.23.
“Material Supplier” has the meaning set forth in Section 3.24.
“MCM Lease” means that certain Commercial Lease entered into by and between MCM
Properties 8220, LLC and SCA Performance, Inc., dated April 12, 2018 for the
property located at 7769 Gadsden Hwy, Trussville, AL 35173.
“Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA or
Section 4001(a)(3) of ERISA.
“Net Working Capital” means the aggregate value of the current assets of the
Group Companies less the aggregate value of the current liabilities of the Group
Companies, in each case, determined on a consolidated basis without duplication,
as of immediately prior to the Closing on the Closing Date and calculated in
accordance with the Accounting Principles and (i) including only current assets
and current liabilities to the extent that such assets and liabilities are of
the type and kind included in the Example Statement of Net Working Capital, and
(ii) establishing levels of reserves and materiality using the same principles,
practices, methodologies and procedures and in the same manner as such levels
were established in preparing the Example Statement of Net Working Capital;
provided, that for the avoidance of doubt, Net Working Capital shall exclude any
Tax assets and any Tax liabilities. Notwithstanding the foregoing, “Net Working
Capital” shall exclude any amounts related to (1) Cash and Cash Equivalents, (2)
Funded Indebtedness, (3) Seller Expenses, and (4) Other Liabilities.  
“Net Working Capital Adjustment” means (i) the amount by which Net Working
Capital exceeds the Target Net Working Capital or (ii) the amount by which Net
Working Capital is less than the Target Net Working Capital, in either case, if
applicable; provided that any amount which is calculated pursuant to clause (ii)
above shall be deemed to be, and shall be, expressed as a negative number.
“New Plans” has the meaning set forth in Section 6.9.



--------------------------------------------------------------------------------



“Notice of Claim” means a written notice that specifies with reasonable
specificity and detail the breach of representation or warranty set forth in
this Agreement or any certificate furnished under this Agreement or any other
basis for indemnification hereunder (including the Sections of this Agreement
that are the subject of such breach) pursuant to which Losses are being claimed
by the Indemnified Party and whether such Losses are liquidated in nature.
“Ordinary Course” means, with respect to any Person, any action taken by such
Person in the ordinary course of that Person’s business consistent with past
practice (including as to quantity, quality, and frequency) and in the ordinary
course of the normal day-to-day operations of such Person.
“Other Liabilities” means, as of the Closing, without duplication, the sum of
(i) the aggregate amount of liabilities of the Group Companies related to the
matters set forth on Schedule 1.1(b), in each case calculated in accordance with
GAAP, and (ii) Accrued Taxes.
“Owned Real Property” has the meaning set forth in Section 3.18(a).
“Parties” has the meaning set forth in the preamble to this Agreement.
“Permitted Liens” means (i) lessor’s, mechanic’s, materialmen’s, carriers’,
repairers’ and other similar Liens arising or incurred in the Ordinary Course
for amounts that are not yet delinquent or are being contested in good faith,
(ii) Liens for Taxes, assessments or other governmental charges not yet due and
payable as of the Closing Date or which are being contested in good faith, (iii)
encumbrances and restrictions on real property (including easements, covenants,
rights of way and similar restrictions of record) that do not materially
interfere with the Group Companies’ present uses or occupancy of such real
property, (iv) Liens securing the obligations of the Group Companies under the
Credit Facilities, (v) Liens on inventory that secure obligations of the Group
Companies under any Floor Plan Financing Agreement, (vi) zoning, building codes
and other land use laws regulating the use or occupancy of real property or the
activities conducted thereon which are imposed by any Governmental Entity having
jurisdiction over such real property and which are not violated by the current
use or occupancy of such real property or the operation of the businesses of the
Group Companies or any violation of which would not have a Company Material
Adverse Effect, and (vii) Liens described on Schedule 1.1(a).
“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association, Governmental Entity or other similar entity, whether
or not a legal entity.
“Personal Data” means any information (including a person’s name, street
address, telephone number, e-mail address, photograph, social security number,
tax identification number, driver’s license number, passport number, bank
account information and other financial information, customer or account
numbers, account access codes and passwords, Internet Protocol address,
geographic location, Social Security Number, persistent identifier, order
histories, amounts spent, platform behavior, conduct, preferences, demographic
data and any other data and information) which, whether alone or in combination
with other information, identifies or can be used to identify an identified
natural person.
“Pre-Closing Tax Period” means any tax period ending on or prior to the Closing
Date and the pre-closing portion of any Straddle Period.
“Pre-Closing Tax Returns” has the mean set forth in Section 6.10(b).
“Preferred Shares” has the meaning set forth in the recitals to this Agreement.



--------------------------------------------------------------------------------



“Privacy/Security Obligations” has the meaning set forth in Section 3.27(a).
“Proceeding” means any action, arbitration, audit, charge, claim, complaint,
decree, demand, dispute, inquiry, hearing, investigation, litigation, judgment,
mediation, order, proceeding or suit (whether civil, criminal, administrative,
investigative or informal) commenced, brought, conducted, or heard by or before,
or otherwise involving, any Governmental Entity or arbitrator.
“Proposed Closing Date Calculations” has the meaning set forth in Section
2.4(b)(i).
“Purchase Price” means (i) the Enterprise Value, plus (ii) the Net Working
Capital Adjustment (which may be a negative number), plus (iii)  Cash and Cash
Equivalents, minus (iv)  Closing Date Indebtedness, minus (v) Unpaid Seller
Expenses, minus (vi) Other Liabilities.
“Purchase Price Dispute Notice” has the meaning set forth in Section 2.4(b)(ii).
“R&W Insurance Policy” means an insurance policy that certain Buyer-side
representations and warranties policy obtained by Buyer attached hereto as
Exhibit C.
“Real Property Lease” has the meaning set forth in Section 3.18(b).
“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or migrating into or through the environment
(including, without limitation, ambient air (indoor or outdoor), surface water,
groundwater, land surface or subsurface strata or within any building,
structure, facility or fixture).
“Responsible Party” has the meaning set forth in Section 9.3(a).
“Review Period” has the meaning set forth in Section 2.4(b)(ii).
“SCA Performance” means SCA Performance, Inc., a Delaware corporation and
wholly-owned Subsidiary of the Company
“Schedules” means the disclosure schedules to this Agreement.
“Seller” has the meaning set forth in the preamble to this Agreement.



--------------------------------------------------------------------------------



“Seller Expenses” means, without duplication, the aggregate amount of all out of
pocket costs and expenses incurred or otherwise payable by Seller, any Group
Company, or any of their respective Affiliates (to the extent such amounts are a
Liability of any Group Company) as a result of the entry by Seller into this
Agreement and the other Transaction Documents or as a result of the consummation
of the transactions contemplated by this Agreement including (a) fees, costs and
expenses of legal counsel, investment bankers, accountants, brokers or other
representatives and consultants incurred in connection with the transactions
contemplated by this Agreement and (b) any change of control, severance,
retention, transaction bonus or other compensatory payments payable to, or in
respect of, any current or former employees, independent contractors, officers
or directors solely as a result of the transactions contemplated by this
Agreement (including all transaction bonuses payable pursuant to the Transaction
Bonus Agreements) and (c) any fees payable by a Group Company in connection with
the termination of the Management Services Agreement; provided, however, that
“Seller Expenses” shall (A) include fifty percent (50%) of the amounts payable
by the Group Companies in connection with the “tail” policy pursuant to and in
accordance with Section 6.5(c); (B) include (i) fifty percent (50%) of the
filing fees associated with the HSR Act filing and (ii) fifty percent (50%) of
the premium of the R&W Insurance Policy; and (C) include fifty percent (50%) of
the Transfer Taxes pursuant to and in accordance with Section 6.10(a).
“Seller Indemnitee” has the meaning set forth in Section 9.2(c).
“Seller Related Party” means (i) Seller, (ii) any Group Company prior to
Closing, (iii) the former, current and future direct or indirect holders of any
equity, general or limited partnership or limited liability company interest,
controlling persons, management companies, portfolio companies, financing
sources, incorporators, directors, officers, employees, agents, attorneys,
Affiliates, members, managers, general or limited partners, stockholders,
representatives, successors or assignees of Seller or any Group Company prior to
Closing and (iv) any former, current or future direct or indirect holders of any
equity, general or limited partnership or limited liability company interest,
controlling persons, management companies, portfolio companies, financing
sources, incorporators, directors, officers, employees, agents, attorneys,
Affiliates, members, managers, general or limited partners, stockholders,
successors or assignees of any of the Persons described in clause (iii) above.
“Shares” has the meaning set forth in the recitals to this Agreement.
“Sponsor” has the meaning set forth in Section 3.13(d).
“Straddle Period” means any Tax period including, but not ending on or before,
the Closing Date.
“Subsidiary” means, with respect to any Person, any corporation, company,
limited liability company, partnership, association, or other business entity of
which (i) if a corporation or a company, a majority of the total voting power of
shares of stock entitled (without regard to the occurrence of any contingency)
to vote in the election of directors, managers, or trustees thereof is at the
time owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof or (ii) if a
limited liability company, partnership, association, or other business entity
(other than a corporation or a company), a majority of the partnership or other
similar ownership interests thereof is at the time owned or controlled, directly
or indirectly, by such Person or one or more Subsidiaries of such Person or a
combination thereof and for this purpose, a Person or Persons own a majority
ownership interest in such a business entity (other than a corporation or a
company) if such Person or Persons shall be allocated a majority of such
business entity’s gains or losses or shall be a, or control any, managing
director or general partner of such business entity (other than a corporation or
a company). The term “Subsidiary” shall include all Subsidiaries of such
Subsidiary.



--------------------------------------------------------------------------------



“Survival Period Termination Date” has the meaning set forth in Section 9.1.
“Target Net Working Capital” means $5,263,992.
“Tax” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer,
real property gains, registration, value added, excise, severance, stamp,
occupation, windfall profits, customs, duties, real property, personal property,
capital stock, social security (or similar), unemployment, disability, payroll,
license, employee or other withholding, or other tax, of any kind whatsoever and
any interest, penalties or additions to tax in respect of the foregoing.
“Tax Claim” has the meaning set forth in Section 6.10(f).
“Tax Benefit” has the meaning set forth in Section 6.10(g)(ii).
“Tax Refund” has the meaning set forth in Section 6.10(g)(i).
“Tax Return” means any return, report or similar statement filed or required to
be filed with respect to any Tax (including any attached schedules), including
any information return, claim for refund, amended return or declaration of
estimated Tax.
“Termination Date” has the meaning set forth in Section 8.1(d).
“Third Party Claims” has the meaning set forth in Section 9.3(a).
“Trade Control Laws” has the meaning set forth in Section 3.10(a).
“Transaction Bonus Agreements” each Transaction Bonus Agreement that has been
entered into by SCA Performance, Inc. on or prior to the date hereof with a
current officer or employee of SCA Performance, Inc. or another Group Company as
further disclosed on Schedule 1.1(c).
“Transaction Documents” means, collectively, this Agreement, the Escrow
Agreement, and each agreement, document, instrument and/or certificate
contemplated by this Agreement to be executed in connection with the
transactions contemplated hereby.
“Transaction Tax Deductions” means, to the extent “more likely than not”
deductible under applicable Tax law, any income Tax deductions resulting from
the following, calculated without duplication: (a) the fees and expenses
(including any breakage fees or accelerated deferred financing fees) incurred by
any Group Company with respect to the payment of Indebtedness in connection with
the transactions contemplated by this Agreement; (b) the amount of Seller
Expenses and the amount of any expenses paid by any Group Company prior to the
Closing that would be treated as Seller Expenses if paid on or after the
Closing; and (c) the amount of any employment Taxes of any Group Company
attributable to items described in clause (b) hereof; provided that, in
connection with the foregoing, Buyer shall be assumed to cause the Group
Companies to make an election under Revenue Procedure 2011-29, 2011-18 IRB (and
analogous state or local Tax procedure), to treat 70% of any success-based fees
that were paid by or on behalf of the Group Companies as an amount that did not
facilitate the transactions contemplated under this Agreement.
“Transfer Taxes” has the meaning as set forth in Section 6.10(a).
“Unaudited Financial Statements” has the meaning set forth in Section 3.4(b).



--------------------------------------------------------------------------------



“Unpaid Seller Expenses” means the aggregate amount of Seller Expenses incurred
and unpaid as of immediately prior to the Closing on the Closing Date.
“WARN Act” has the meaning set forth in Section 3.14(a).
Section 1.2 Interpretation. Unless otherwise indicated to the contrary herein by
the context or use thereof: (i) the words, “herein,” “hereto,” “hereof” and
words of similar import refer to this Agreement as a whole, including the
Schedules and Exhibits, and not to any particular section, subsection,
paragraph, subparagraph or clause contained in this Agreement; (ii) masculine
gender shall also include the feminine and neutral genders, and vice versa;
(iii) words importing the singular shall also include the plural, and vice
versa; (iv) the words “include”, “includes” or “including” shall be deemed to be
followed by the words “without limitation”; (v) the words “party” or “parties”
shall refer to parties to this Agreement; (vi) all references to Articles,
Sections, Exhibits or Schedules are to Articles, Sections, Exhibits and
Schedules of this Agreement; (vii) the word “or” is disjunctive but not
necessarily exclusive; (viii) terms used herein that are not defined herein but
are defined in GAAP have the meanings ascribed to them therein; (ix) the words
“writing”, “written” and comparable terms refer to printing, typing and other
means of reproducing words (including electronic media) in a visible form; (x)
references to any agreement or contract are to that agreement or contract as
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof; (xi) references to any Person include the successors and
permitted assigns of that Person; (xii) references from or through any date
mean, unless otherwise specified, from and including or through and including,
respectively; (xiii) the words “dollar” or “$” shall mean U.S. dollars; and
(xiv) the word “day” means calendar day unless Business Day is expressly
specified. If any action under this Agreement is required to be done or taken on
a day that is not a Business Day, then such action shall be required to be done
or taken not on such day but on the first succeeding Business Day thereafter.
ARTICLE 2 
PURCHASE AND SALE
Section 2.1 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, Buyer will purchase,
acquire and accept from Seller, and Seller will sell, assign, transfer, convey
and deliver to Buyer, the Shares free and clear of all Liens (other than
Permitted Liens).
Section 2.2 Closing of the Transactions Contemplated by this Agreement. The
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place on a date to be specified by the Parties, which shall be no later
than two (2) Business Days after satisfaction (or waiver by the Party entitled
to waive the same) of the conditions set forth in ARTICLE 7 (other than those
conditions which are to be satisfied by the delivery of documents or taking of
any other action at the Closing by any Party, but subject to the satisfaction or
waiver of such conditions) (such date, the “Closing Date”), remotely by
electronic or facsimile transmission, unless another time, date or place is
agreed to in writing by Buyer and Seller. For accounting purposes, the Closing
will be deemed to have occurred at 11:59 P.M. Eastern Standard Time on the
Closing Date.
Section 2.3 Deliveries at the Closing.
(a) Deliveries by Seller. At the Closing, Seller shall deliver to Buyer all
certificate(s) representing the Shares, duly endorsed in blank or accompanied by
any other proper instrument of assignment endorsed in blank in proper form for
transfer.



--------------------------------------------------------------------------------



(b) Deliveries by Buyer. At the Closing, Buyer shall pay the Estimated Purchase
Price in accordance with the provisions set forth in Section 2.4. The Parties
agree that (i) the portion of the Estimated Purchase Price equal to (A)
$21,000,000 plus (B) compounded interest of 8.5% per annum (calculated on the
applicable Business Date) calculated from March 4, 2019 through the Closing Date
shall be allocated to the Preferred Shares (with no other portion of the
Purchase Price, whether paid at or after the Closing, being allocated to the
Preferred Shares) and (ii) the remainder of the Estimated Purchase Price (as
well as any other portion of the Purchase Price) after taking into account the
foregoing clause (i) shall be allocated to the Common Shares.
(c) Other Deliveries. The closing certificates and other documents required to
be delivered pursuant to this Agreement with respect to the Closing pursuant to
ARTICLE 7 will be exchanged.
Section 2.4 Purchase Price.
(a) Estimated Purchase Price. No later than two (2) Business Days prior to the
Closing, Seller shall deliver to Buyer a good faith calculation of the Estimated
Purchase Price (the “Estimated Purchase Price Calculation”). In determining the
Estimated Purchase Price, the Company shall use the Enterprise Value and set
forth good faith estimates of the (i) Closing Date Indebtedness, (ii) Cash and
Cash Equivalents, (iii) Unpaid Seller Expenses, (iv) Net Working Capital (and
the related Net Working Capital Adjustment, if any), and (v) the Other
Liabilities and, in each case, the components thereof and in a manner consistent
with the definitions thereof. Seller agrees to prepare the Estimated Purchase
Price Calculation in a manner consistent with the Accounting Principles, and
Seller shall not make any changes to the assumptions underlying the Accounting
Principles. At the Closing, Buyer shall pay or cause to be paid, in cash by wire
transfer of immediately available funds, the Estimated Purchase Price as
follows:
(i) (A) $1,278,750 of cash (such amount, the “Indemnity Escrow Amount”) shall be
deposited into an escrow account (the “Indemnity Escrow Account”) as security
for Seller’s obligations pursuant to ARTICLE 9, and (B) $1,000,000 of cash (such
amount, the “Adjustment Escrow Amount” and together with the Indemnity Escrow
Amount, the “Escrow Amount”) shall be deposited into an escrow account (the
“Adjustment Escrow Account”) as security for Seller’s obligations pursuant to
Section 2.4(c)(ii), which shall be established pursuant to an escrow agreement
(the “Escrow Agreement”), which Escrow Agreement shall be (x) entered into on
the Closing Date by and among Seller, Buyer and CitiGroup, N.A. (the “Escrow
Agent”) and (y) substantially in the form of Exhibit B attached hereto;
(ii) on behalf of Seller and the Group Companies, (A) the portion of the Closing
Date Indebtedness that is Funded Indebtedness and (B) the Seller Expenses that
are included in the Estimated Purchase Price, each in accordance with the Debt
Payoff Letters, invoices or other documents evidencing such amounts delivered to
Buyer at least one Business Day prior to the Closing Date; and
(iii) to Seller, an amount equal to (A) the Estimated Purchase Price, minus (B)
the Escrow Amount.
(b) Determination of the Final Purchase Price.
(i) As soon as practicable, but no later than ninety (90) days following the
Closing Date, Buyer shall prepare, or cause to be prepared, and deliver to
Seller, a statement setting forth Buyer’s good faith proposed calculation of (A)
Net Working Capital (and the related Net Working Capital Adjustment, if any),
(B) Cash and Cash Equivalents, (C)  Closing Date Indebtedness, (D) Unpaid Seller
Expenses, (E) the Other Liabilities and (F) the Purchase Price, and, in each
case, the components thereof



--------------------------------------------------------------------------------



and in a manner consistent with the definitions thereof. The proposed
calculations described in the previous sentence shall collectively be referred
to herein from time to time as the “Proposed Closing Date Calculations”. Buyer
agrees to prepare the Proposed Closing Date Calculations in a manner consistent
with the Accounting Principles, and Buyer shall not make any changes to the
assumptions underlying the Accounting Principles (including levels of reserves
used by the Group Companies with respect thereto).
(ii) Seller shall have thirty (30) days following receipt of the Proposed
Closing Date Calculations to review such calculations (the “Review Period”).
Seller may, on or prior to the last day of the Review Period, give to Buyer a
written notice of dispute, which sets forth its objections to Buyer’s
calculation of the Proposed Closing Date Calculations (a “Purchase Price Dispute
Notice”). To be effective, a Purchase Price Dispute Notice must (x) specify in
reasonable detail the nature and amount of any disagreement so asserted (and an
alternative amount for each such disputed item) and (y) shall include a proposed
calculation by Seller of the Proposed Closing Date Calculations in dispute. Any
item not specifically disputed by Seller in the Purchase Price Dispute Notice
shall be deemed final and binding on the Parties as set forth in the Proposed
Closing Date Calculations. Seller and the other Parties agree that, unless
Seller gives a Purchase Price Dispute Notice to Buyer on or before the last day
of the Review Period the Proposed Closing Date Calculations shall be deemed to
set forth the final Net Working Capital (and the related Net Working Capital
Adjustment, if any), Cash and Cash Equivalents, Closing Date Indebtedness,
Unpaid Seller Expenses, the Other Liabilities and the Purchase Price, in each
case, for all purposes hereunder (including the determination of the Actual
Adjustment). Prior to the end of the Review Period, Seller may accept the
Proposed Closing Date Calculations by delivering written notice to that effect
to Buyer, in which case the Purchase Price will be deemed to have been finally
determined when such notice is given. If Seller gives a Purchase Price Dispute
Notice to Buyer on or prior to the last day of the Review Period, then Buyer and
Seller shall use commercially reasonable efforts to resolve in writing any
disputes set forth in the Purchase Price Dispute Notice during the 30-day period
commencing on the date Buyer receives the applicable Purchase Price Dispute
Notice from Seller. During such 30-day consultation period, Buyer shall have
full access to the working papers of Seller’s accountants prepared in connection
with the Purchase Price Dispute Notice. If Seller and Buyer do not agree upon a
final resolution with respect to any disputed items set forth in the Purchase
Price Dispute Notice within such 30-day period, then the remaining items in
dispute shall be submitted promptly by Buyer and Seller to KPMG US LLP (the
“Accounting Firm”). The Accounting Firm shall be requested to render a written
determination of the applicable dispute (acting as an expert and not as an
arbitrator) within 45 days after referral of the matter to such Accounting Firm,
which determination must be in writing and must set forth, in reasonable detail,
the basis therefor and must be based solely on (i) the definitions and other
applicable provisions of this Agreement, (ii) a single presentation (which
presentations shall be limited to the remaining items in dispute set forth in
the Proposed Closing Date Calculations and Purchase Price Dispute Notice)
submitted by each of Buyer and Seller to the Accounting Firm within 15 days
after the engagement thereof (which the Accounting Firm shall forward to the
other Party) and (iii) one written response submitted to the Accounting Firm
within 5 Business Days after receipt of each such presentation (which the
Accounting Firm shall forward to the other Party), and not on independent
review, which such determination shall be conclusive and binding on Buyer and
Seller. The terms of appointment and engagement of the Accounting Firm shall be
as reasonably agreed upon between Seller and Buyer, and any associated
engagement fees shall initially be borne 50% by Seller and 50% by Buyer;
provided that such fees shall ultimately be borne by Seller and Buyer in the
same proportion as the aggregate amount of the disputed items that is
unsuccessfully disputed by each such Party (as determined by the Accounting
Firm) bears to the total amount of the disputed items submitted to the
Accounting Firm. Except as provided in the preceding sentence, all other costs
and expenses incurred by the Parties in connection with resolving any dispute
hereunder before the Accounting Firm shall be borne by the Party incurring such
cost and expense. The Accounting Firm shall resolve each disputed item by
choosing a value not in



--------------------------------------------------------------------------------



excess of, nor less than, the greatest or lowest value, respectively, set forth
in the presentations (and, if applicable, the responses) delivered to the
Accounting Firm pursuant to this Section 2.4(b)(ii). Such determination of the
Accounting Firm shall be conclusive and binding upon the Parties absent fraud or
manifest error. The Proposed Closing Date Calculations shall be revised as
appropriate to reflect the resolution of any objections thereto pursuant to this
Section 2.4(b)(ii), and, as so revised, such Proposed Closing Date Calculations
shall be deemed to set forth the final Net Working Capital, Cash and Cash
Equivalents, Closing Date Indebtedness, Unpaid Seller Expenses, the Other
Liabilities and Purchase Price, in each case, for all purposes hereunder
(including the determination of the Actual Adjustment).
(iii) During the Review Period, Buyer shall, and shall cause each Group Company
to, upon reasonable written request of Seller, promptly provide Seller, its
accountants and other representatives (including the Accounting Firm) reasonable
access to the Group Company’s working papers and books and records relating to
the Proposed Closing Date Calculations, provided that any such access or
furnishing of such information shall be conducted at Seller’s sole expense,
during normal business hours under the reasonable supervision of Buyer’s agents
and in such a manner as not to interfere in any material respect with the normal
operations of Buyer (or any of the Group Companies); and provided, further, that
the recipients of such information shall treat all such information as
confidential and, to the extent reasonably required by Buyer shall execute and
deliver a customary non-disclosure agreement.
(iv) Buyer and Seller agree that the procedures set forth in this Section 2.4
for resolving disputes with respect to the Proposed Closing Date Calculations
shall be the sole and exclusive method for resolving any such disputes;
provided, that this provision shall not prohibit either Party from instituting
litigation to enforce any final determination of the Purchase Price pursuant to
Section 2.4(b)(ii) in any court of competent jurisdiction in accordance with
Section 10.12. The substance of any determination of the Accounting Firm shall
not be subject to review or appeal, absent a showing of fraud or manifest error.
It is the intent of the Parties to have any final determination of the Purchase
Price by the Accounting Firm proceed in an expeditious manner; however, any
deadline or time period contained herein may be extended or modified by the
written agreement of the Parties and the Parties agree that the failure of the
Accounting Firm to strictly conform to any deadline or time period contained
herein shall not be a basis for seeking to overturn any determination rendered
by the Accounting Firm which otherwise conforms to the terms of this Section
2.4.
(c) Adjustment to Estimated Purchase Price.
(i) If the Actual Adjustment is a positive amount, then (A) Buyer shall pay, or
shall cause to be paid, to Seller an amount equal to such positive amount by
wire transfer of immediately available funds within three (3) Business Days
after the date on which the Purchase Price is finally determined pursuant to
Section 2.4(b) above and (B) the Parties shall deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to deliver to
Seller the Adjustment Escrow Funds.
(ii) If the Actual Adjustment is a negative amount, then within three (3)
Business Days after the date on which the Purchase Price is finally determined
pursuant to Section 2.4(b), then the Parties shall deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to deliver (A) to
the Company an amount equal to the absolute value of such negative amount from
the Adjustment Escrow Funds and (B) to the Seller the amount remaining of the
Adjustment Escrow Funds after taking into account the payment pursuant to the
foregoing clause (A). If the absolute value of the Actual Adjustment is an
amount that exceeds the Adjustment Escrow Amount, then the Seller shall pay, or
cause to be paid, to the Company an amount equal to the absolute value of the
Actual Adjustment minus



--------------------------------------------------------------------------------



the Adjustment Escrow Amount by wire transfer of immediately available funds
within three (3) Business Days after the date on which the Purchase Price is
finally determined pursuant to Section 2.4(b) above.
(iii) Any amount which becomes payable pursuant to this Section 2.4(c) will
constitute an adjustment to the Purchase Price for all purposes hereunder.
Section 2.5 Withholding. Buyer and any applicable withholding agent shall be
entitled to deduct and withhold from any and all payments made under this
Agreement to the extent such amounts that are required to be deducted and
withheld under applicable Tax law, it being agreed that in such case, except
with respect to (x) payments in the nature of compensation to be made under this
Agreement, (y) any backup withholding requirements or (z) the failure to satisfy
the requirements of Section 7.2(d)(iv), Buyer shall use commercially reasonable
efforts to provide Seller with a written notice of such party’s intention to
withhold at least five (5) Business Days prior to any such withholding. To the
extent that such amounts are so withheld and paid over to the proper
Governmental Entity, such withheld and deducted amounts will be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
such deduction or withholding was made. The Parties shall cooperate in good
faith to reduce or otherwise eliminate any amount required to be deducted and
withheld under applicable Tax law.
ARTICLE 3 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to Buyer as follows:
Section 3.1 Organization and Qualification; Subsidiaries.
(a) The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Delaware. Each Subsidiary of the Company
is a corporation, partnership, limited liability company or other business
entity, as the case may be, duly organized, validly existing and in good
standing (or the equivalent thereof) under the laws of its respective
jurisdiction of formation. Schedule 3.1(a) sets forth each Group Company and the
jurisdiction in which each Group Company is licensed or qualified to do
business. Each Group Company has the requisite corporate, partnership, limited
liability company or other applicable entity power and authority to own, lease
and operate its material assets and properties and to carry on its businesses as
presently conducted.
(b) Except as set forth on Schedule 3.1(b), each Group Company is duly qualified
or licensed to transact business and is in good standing (or the equivalent
thereof) in each jurisdiction in which the property owned, leased or operated by
it, or the nature of the business conducted by it, makes such qualification or
licensing necessary.
Section 3.2 Capitalization of the Group Companies.
(a) The Shares comprise all of the Company’s equity interests that are issued
and outstanding and are held beneficially and of record by Seller, and the
Shares have been duly authorized and validly issued. Except for the Shares,
there are no outstanding (i) equity or equity-based securities of the Company,
(ii) securities of the Company convertible into or exchangeable for, at any
time, equity securities of the Company or (iii) options, warrants, phantom
interests, rights (including conversion or preemptive rights and rights of first
refusal or similar rights) or agreements, orally or in writing, to acquire from
the Company, and no obligations of the Company to issue, any equity securities
or securities convertible into or exchangeable for equity securities of the
Company.



--------------------------------------------------------------------------------



(b) Except as set forth on Schedule 3.2(b), no Group Company directly or
indirectly owns any equity or similar interest in, or any interest convertible
into or exchangeable or exercisable for, at any time, any equity or similar
interest in, any corporation, partnership, limited liability company, joint
venture or other business association or entity. Except as set forth on Schedule
3.2(b) or as set forth in its Governing Documents, all outstanding equity
securities of each Group Company (except to the extent such concepts are not
applicable under the applicable Legal Requirement of such Group Company’s
jurisdiction of formation or other applicable Legal Requirement ) have been duly
authorized and validly issued, are, to the extent applicable, fully paid and
non-assessable, are free and clear of any Liens (other than Permitted Liens) and
are owned, beneficially and of record, by another Group Company. Except as set
forth on Schedule 3.2(b), there are no outstanding (i) equity or equity-based
securities of any Subsidiary of the Company, (ii) equity securities of any
Subsidiary of the Company convertible into or exchangeable for, at any time,
equity securities of any Subsidiary of the Company, or (iii) options, warrants,
phantom interests, rights (including conversion or preemptive rights and rights
of first refusal or similar rights) or agreements, orally or in writing, to
acquire from any Subsidiary of the Company, and no obligation of any Subsidiary
of the Company to issue, any equity securities or securities convertible into or
exchangeable for, at any time, equity securities of any Subsidiary of the
Company.
Section 3.3 Authority. The Company has the requisite corporate power and
authority to execute and deliver each Transaction Document to which it is a
party and to consummate the transactions contemplated thereby. The execution,
delivery and performance by the Company of each Transaction Document to which it
is a party and the consummation of the transactions contemplated thereby have
been duly authorized by all necessary corporate action on the part of the
Company. Each Transaction Document to which it is a party has been duly executed
and delivered by the Company and constitutes a valid, legal and binding
agreement of the Company (assuming that each such Transaction Document has been
duly and validly authorized, executed and delivered by the other parties
thereto), enforceable against the Company in accordance with its terms, except
(i) to the extent that enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights generally and (ii) that the availability of equitable
remedies, including specific performance, is subject to the discretion of the
court before which any proceeding thereof may be brought. Each Transaction
Document to be executed and delivered at Closing by each other Group Company
will, at Closing, constitute a valid, legal and binding agreement of such Group
Company (assuming that each such Transaction Document has been duly and validly
authorized, executed and delivered by the other parties thereto), enforceable
against such Group Company in accordance with its terms, except (A) to the
extent that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and (B) that the availability of equitable remedies, including
specific performance, is subject to the discretion of the court before which any
proceeding thereof may be brought.
Section 3.4 Financial Statements. Attached hereto as Schedule 3.4 are true and
complete copies of the following financial statements (such financial
statements, collectively, the “Financial Statements”):
(a) the audited consolidated balance sheet of the Company as of December 31,
2018 and the related audited consolidated statements of operations and
comprehensive income and cash flows for the respective periods then ended; and
(b) the unaudited consolidated balance sheet of the Company as of December 31,
2019 (the “Latest Balance Sheet Date”) (the “Latest Balance Sheet”) and the
related consolidated statements of operations and comprehensive income and cash
flows for the one year period then ended (collectively, the “Unaudited Financial
Statements”).



--------------------------------------------------------------------------------



(c) Except as set forth on Schedule 3.4, the Financial Statements (i) have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby, except as may be indicated in the notes thereto and
except, in the case of Unaudited Financial Statements, for the absence of
footnotes and subject to year-end adjustments (the effect of which are not
material to the Group Companies taken as a whole), and (ii) fairly present, in
all material respects, the consolidated financial position of the Group
Companies as of the dates thereof and their consolidated results of operations
for the periods then ended (subject, in the case of the Unaudited Financial
Statements, to the absence of footnotes and to normal year-end adjustments,
which adjustments are not material to the Group Companies taken as a whole). No
accountant of Seller or the Group Companies has notified Seller or the Group
Companies in writing of any material weaknesses in internal accounting or other
controls of the Group Companies.
Section 3.5 Consents and Approvals; No Violations. Except as set forth on
Schedule 3.5, assuming the truth and accuracy of the representations and
warranties of Buyer set forth in Section 5.3, no notice to, filing with, or
authorization, consent or approval of any Governmental Entity is necessary for
the execution, delivery or performance of this Agreement by the Group Companies
or the consummation by the Group Companies of the transactions contemplated
hereby, except for (i) compliance with and filings under the HSR Act, (ii) those
the failure of which to obtain or make would not have a Company Material Adverse
Effect, and (iii) those that may be required solely by reason of Buyer’s (as
opposed to any other third party’s) participation in the transactions
contemplated hereby. Neither the execution, delivery and performance by any
Group Company of any Transaction Document to which such Group Companies is a
party nor the consummation by any Group Company of the transactions contemplated
thereby will (a) conflict with or result in any breach of any provision of such
Group Company’s Governing Documents, (b) except as set forth on Schedule 3.5,
result in a violation or breach of, or cause acceleration, constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration), create a material payment
obligation or loss of material benefit under, or require any material action by
the Group Companies (including any notice, authorization, consent or approval)
under the terms, conditions or provisions of any Material Contract, Material
Permit or Real Property Lease to which any Group Company is a party, (c) violate
any order, writ, injunction, decree, law, statute, rule or regulation of any
Governmental Entity having jurisdiction over any Group Company or any of their
respective material properties or assets, (d) except as contemplated by this
Agreement or with respect to Permitted Liens, result in the creation of any Lien
upon any of the material assets of any Group Company, or (e) give rise to any
payment or compensation to any employee or other service provider to any Group
Company, which in the case of any of clauses (b) and (d) above, would have a
Company Material Adverse Effect.
Section 3.6 Material Contracts.
(a) Except as set forth on Schedule 3.6(a) (collectively, the “Material
Contracts”) and except for this Agreement and any Real Property Lease, as of the
date of this Agreement, no Group Company is a party to or bound by any:
(i) (A) Contract for the employment or engagement of any individual or other
Person on a full‑time, part-time, consulting or other basis, other than any such
Contract that may be terminated at the will of the employing or engaging Person,
or (B) Contract to provide severance or similar benefits (other than, for the
avoidance of doubt, any accrued payments or benefits) upon any termination of
employment or other engagement, or (C) any Contract with any staffing agency,
labor agency, or similar provider of contingent workers;



--------------------------------------------------------------------------------



(ii) Contract relating to Indebtedness for an amount in excess of $50,000 or
pursuant to which any Group Company has pledged any material assets or subjected
them to any Lien (other than Permitted Liens);
(iii) Contract under which any Group Company is lessee of or holds or operates,
in each case, any tangible property (other than real property), owned by any
other Person, except for any lease or agreement under which the aggregate annual
rental payments do not exceed $50,000;
(iv) Contract that provides for any Person to be the exclusive provider of any
product or service to the Group Companies, or the exclusive recipient of any
product or service of the Group Companies during any period of time or that
otherwise involves the granting of exclusive rights of any kind;
(v) Contract that is a settlement, conciliation, or similar agreement imposing
any monetary or non-monetary obligations on any of the Group Companies after the
Closing Date;
(vi) Contract (or group of related Contracts) for the purchase or sale of raw
materials, commodities, supplies, products, or other personal property, or for
the furnishing or receipt of services, the performance of which (A) will extend
over a period of more than one (1) year from the date hereof and is not
terminable by the Group Company’s upon ninety (90) days or less notice without
penalty or other Liability, or (B) has or will involve consideration in excess
of $50,000 in any twelve (12) month period;
(vii) Contract under which any Group Company is lessor of or permits any third
party to hold or operate, in each case, any tangible property (other than real
property), owned or controlled by any Group Company, except for any lease or
agreement under which the aggregate annual rental payments do not exceed
$50,000;
(viii) partnership or joint venture Contract (other than the Governing
Documents) to which any Group Company is a party;
(ix) Contract restricting any Group Company with respect to non-competition, or
that otherwise restricts or limits any Group Company, or any officer or key
employee of the Group Companies (in each case, acting on behalf of the Group
Companies) from engaging in any line of business or in any geographic area
(including any agreement with provisions regarding non-solicitation of
employees, co-existence agreements, and settlement agreements);
(x) Contract under which any Group Company has advanced or loaned an amount to
any of the officers or employees of the Group Companies, other than participant
loans under the Company 401(k) Plan;
(xi) manufacturer, development or supply agreement or other Contract which
involves a sharing of revenues, profits, costs or losses by any Group Company
with the other Person;
(xii) Contract that relates to the future disposition or acquisition of material
assets or properties by any Group Company, or any merger or business combination
with respect to any Group Company;



--------------------------------------------------------------------------------



(xiii) Contract pursuant to which any Group Company grants any Person, or
receives from any Person, a license to use any material Company Intellectual
Property Rights (other than (x) non-exclusive licenses of Intellectual Property
Rights granted by or to customers, suppliers, vendors, contractors or similar
Persons in the Ordinary Course and (y) licenses of generally or commercially
available software or equipment);
(xiv) Contract with any Governmental Entity;
(xv) agent, sales representative, sales or distribution Contract;
(xvi) power of attorney or other similar agreement or grant of agency;
(xvii) Contract with any Material Supplier or Material Customer;
(xviii) Contract that contains any “most-favored nation” or minimum commitment
terms;
(xix) Contract pursuant to which the Group Companies subcontracts work to a
third party in connection with any of the Group Companies’ business;
(xx) other Contract under which the consequences of a default could have a
Company Material Adverse Effect; or
(xxi) any Contract to enter into any of the foregoing.
(b) Each Material Contract is valid and binding on each Group Company that is a
party thereto and enforceable in accordance with its terms against such Group
Company (subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting generally the enforcement of creditors’
rights and subject to general principles of equity) and, to the Company’s
Knowledge, the other parties thereto. Except as set forth on Schedule 3.6(b),
each Material Contract shall be in full force and effect without penalty in
accordance with its terms immediately following consummation of the transactions
contemplated by this Agreement. The Group Companies are not currently in default
under or in breach of, or in receipt of any written notice of default or breach
under, any Material Contract, and, to the Company’s Knowledge, the other parties
thereto are not in default or breach thereunder. No event has occurred which
(with the passage of time or the giving of notice or both) could be reasonably
expected to result in a default or breach by the Group Companies under any
Material Contract. No Group Company has received any notice that (and, to the
Company’s Knowledge, no facts or circumstances exist that would reasonably be
expected to result in) any other party to a Material Contract intends not to
renew, or to breach, cancel, terminate or renegotiate the existing terms of, any
Material Contract. No Group Company has, within the previous twelve (12) months,
received any indication from any other party to any Material Contract that such
other party intends to stop or materially decrease the rate of business done
with the Group Companies, or materially increase the cost to the Group Companies
for the goods, services or rights delivered or provided to the Group Companies,
in each case, pursuant to such Material Contract.
(c) Seller has made available to Buyer a true, complete, correct and executed
copy of each written Material Contract together with all amendments, extensions,
renewals, waivers or other changes thereto.



--------------------------------------------------------------------------------



Section 3.7 Absence of Changes. Except as set forth on Schedule 3.7, since the
Latest Balance Sheet Date and ending on the date of this Agreement, (i) there
have not occurred any events, circumstances or facts that would reasonably be
expected to cause any Company Material Adverse Effect and (ii) the Company and
the Group Companies have conducted the business materially in the Ordinary
Course. Without limiting the foregoing, since the Latest Balance Sheet Date, no
Group Company has:
(a) issued any notes, bonds or other debt securities or any capital stock or
other equity securities or any securities convertible, exchangeable or
exercisable into any capital stock or other equity securities, or amended any
term of any outstanding equity securities;
(b) incurred any Indebtedness;
(c) declared, set aside or made any payment or distribution of cash or other
property to its stockholders or equityholders (other than to any Group Company)
with respect to its capital stock or other equity securities or purchased or
redeemed any shares of its capital stock or other equity securities (including,
without limitation, any warrants, options or other rights to acquire its capital
stock or other equity securities);
(d) mortgaged or pledged any of its properties or assets (tangible or
intangible) or subjected them to any Lien, except to the extent such mortgage or
pledge results in a Permitted Lien;
(e) sold, assigned, transferred, leased, subleased, licensed, sublicensed,
abandoned, permitted the cancellation of, or otherwise disposed of or failed to
take reasonable steps to maintain, enforce and protect any portion of its
material tangible or intangible assets, except in the Ordinary Course;
(f) acquired (other than as a result of a capital expenditure), disposed of or
transferred any asset with a value in excess of $50,000 individually or $100,000
in the aggregate;
(g) paid, discharged or satisfied any claims or liabilities in excess of
$100,000 or forgave, cancelled, compromised, waived or released any debts,
claims or rights in excess of $50,000, other than in the Ordinary Course;
(h) issued, sold, granted, conferred, awarded, pledged or otherwise encumbered,
any equity interests of any Group Company;
(i) acquired (by merger, consolidation, acquisition of stock or assets or
otherwise) any Person or enterprise;
(j) made any capital expenditures or commitments therefor that aggregate in
excess of $100,000;
(k) made any loans or advances to, guarantees for the benefit of, or any
investments in, any Persons in excess of $50,000 in the aggregate;
(l) suffered any damage, destruction or casualty loss exceeding in the aggregate
$50,000, whether or not covered by insurance;
(m) amended or authorized any amendment to the Governing Documents of any Group
Company;



--------------------------------------------------------------------------------



(n) materially changed or authorized any material change in its accounting
practices or method of accounting for any items in the preparation of the
financial statements of any Group Company;
(o) entered into any settlement, conciliation or similar agreement involving
claims (i) not fully covered by insurance in excess of $50,000, (ii) requiring
waiver by the Company of any rights having a value in excess of $50,000, or
(iii) containing an admission of Liability or consenting to any non-monetary
relief that would be material to the Group Companies taken as a whole;
(p) entered into, amended or terminated any Material Contract, Real Property
Lease (or any agreement that would have been a Material Contract or Real
Property Lease if in effect as of the date hereof);
(q) suffered any losses or waived any rights of material value (whether or not
in the Ordinary Course) in excess of $100,000 in the aggregate or $50,000 in any
one instance;
(r) wrote-off or otherwise reduced the amount of any receivables, except in the
Ordinary Course and at levels which are consistent with reserves for
uncollectible amounts included in the Latest Balance Sheet; or
(s) agreed to take any of the actions described above.
Buyer acknowledges that the announcement by Seller of its intention to sell the
Company (as well as the negotiation and execution of this Agreement and the
consummation of the transactions contemplated hereby) might affect one or more
of the Group Companies’ customer relationships, and that such effects do not and
will not constitute a breach of this Section 3.7.
Section 3.8 Litigation. Except as set forth on Schedule 3.8(i), as of the date
of this Agreement there are no, and for the last three (3) years there have been
no material Proceedings pending, or, to the Company’s Knowledge, threatened, in
each case, against (i) any of the Group Companies, or (ii) any of its directors,
officers, managers, employees, agents or Affiliates acting on behalf of the
Group Companies relating to the business of the Group Companies, in each case,
at law or in equity, or before or by any Governmental Entity. Except as set
forth on Schedule 3.8(ii), as of the date of this Agreement, no Group Company is
subject to any material outstanding order, writ, judgment, award, injunction or
decree.
Section 3.9 Compliance with Legal Requirements; Prohibited Payments.
(a) The Group Companies, and to the Company’s Knowledge, each officer, director,
employee and independent contractor of the Group Companies and each agent or
other third party acting on behalf of the Group Companies is currently in
compliance in all material respects with all applicable Legal Requirements which
are required to operate the Group Companies’ business, and except as set forth
in Schedule 3.9 in the last three (3) years no claim has been filed against, and
no notice has been given to, Seller, or any Group Company alleging a violation
of any such Legal Requirement. No Group Company is now subject (nor has any
Group Company been subject in the last three (3) years) to any investigation,
penalty assessment, audit or other Proceeding by any Governmental Entity or to
any other allegation that any Group Company has violated the regulations of any
such Governmental Entity or made a material false statement or omission to any
Governmental Entity.



--------------------------------------------------------------------------------



Section 3.10 International Trade & Anti-Corruption Matters.
(a) No Group Company nor any officer, director, employee or independent
contractor of any Group Company (or, to the Company’s Knowledge, any agent or
other third parties acting on behalf of any Group Company) nor the Seller: (x)
is currently, or has been in the last three (3) years: (i) a Sanctioned Person,
(ii) organized, resident or located in a Sanctioned Country, (iii) engaging in
any dealings or transactions with any Sanctioned Person or in any Sanctioned
Country, to the extent such activities violate applicable Sanctions Laws or
Ex-Im Laws, or (iv) otherwise in violation of applicable Sanctions Laws, Ex-Im
Laws, or the anti-boycott Legal Requirements administered by the U.S. Department
of Commerce and the U.S. Department of Treasury’s Internal Revenue Service
(collectively, “Trade Control Laws”); or (y) has, directly or indirectly, (i)
made or agreed to make any contribution, payment or gift or thing of value to
any official, employee or agent (in each case, whether of a Governmental Entity,
private entity or otherwise) in violation of any applicable Anti-Corruption Laws
or the Legal Requirements of any federal, state, local or foreign jurisdiction,
(ii) established or maintained any unrecorded fund or asset for any purpose or
made any false entries on the books and records of the Group Companies for any
reason, (iii) made or agreed to make any contribution, or reimbursed any
political gift or contribution made by any other Person, to any candidate for
federal, state, local or foreign public office, (iv) paid or delivered any fee,
commission or any other sum of money or item of property or thing of value,
however characterized, to any finder, agent, government official or other party,
in the United States or any other country, which in any manner relates to the
assets, business or operations of the Group Companies; or (v) has otherwise been
in violation any applicable Anti-Corruption Laws.
(b) No Group Company has imported any merchandise into the United States that
has been or is covered by an anti-dumping duty order or countervailing duty
order or is subject to or otherwise covered by any pending anti-dumping or
countervailing duty investigation by agencies of the United States government.
(c) During the three (3) years prior to the date hereof, no Group Company nor
the Seller has, in connection with or relating to any Group Company, received
from any Governmental Entity or any other Person any notice or inquiry; made any
voluntary or involuntary disclosure to a Governmental Entity; or conducted any
internal investigation or audit concerning any actual or potential violation or
wrongdoing related to Trade Control Laws or Anti-Corruption Laws.
Section 3.11 Employee Plans.
(a) Schedule 3.11 contains a true and complete list of each material Employee
Benefit Plan. With respect to each material Employee Benefit Plan, the Company
has provided or made available to Buyer true and complete copies of: (i) such
Employee Benefit Plan, and (ii) to the extent applicable to such Employee
Benefit Plan: all administrative agreements, insurance contracts or other
funding arrangements; the most recent Forms 5500 required to have been filed and
all schedules thereto; the most recent IRS determination or opinion letter; all
current employee handbooks or manuals; all current summary plan descriptions and
any summaries of material modifications; all amendments and modifications to any
such document currently in effect; the most recent plan year’s nondiscrimination
testing; and all material correspondence to or from a Governmental Entity since
April 13, 2018.
(b) Except as disclosed in the Schedule 3.11(b):



--------------------------------------------------------------------------------



(i) Each Employee Benefit Plan has been operated and administered in compliance
in all material respects with its terms and with all applicable Legal
Requirements, including ERISA and the Code and the Affordable Care Act; and all
contributions and premiums required to have been paid by the Group Companies to
any Employee Benefit Plan under the terms of any such Employee Benefit Plan or
its related trust, insurance contract or other funding arrangement, or pursuant
to any applicable Legal Requirements have been paid within the time prescribed
by any such Employee Benefit Plan, arrangement or applicable Legal Requirements.
There is no action, claim, complaint, investigation, petition, suit, or other
proceeding in law or in equity pending or, to the Company’s Knowledge,
threatened against, or arising out of, any Employee Benefit Plan or the assets
of any Employee Benefit Plan (other than routine claims for benefits).
(ii) Each Employee Benefit Plan intended to be qualified under Code Section
401(a), and the trust (if any) forming a part thereof, has received a favorable
determination letter, where applicable, from the Internal Revenue Service as to
its qualification under the Code or is the subject of a favorable Internal
Revenue Service opinion letter issued to a prototype or volume submitter plan
sponsor; and, to the Company’s Knowledge, nothing has occurred since the date of
such determination or opinion letter that could reasonably be expected to
adversely affect such qualification or tax-exempt status.
(iii) No Employee Benefit Plan is (1) a “multiple employer plan” for purposes of
Section 4063, Section 4064 or Section 4066 of ERISA or Code Section 413, (2) a
Multiemployer Plan, (3) subject to Code Section 412 or Section 302 or Title IV
of ERISA, or (4) a “multiple employer welfare arrangement” as defined in Section
3(40) of ERISA. None of the Group Companies has incurred any Liability
(including as a result of any indemnification obligation or as a result of being
treated as an ERISA Affiliate with any other Person) under Title I or Title IV
of ERISA for which any of the Group Companies could be liable.
(iv) No current or former employee, officer, director or independent contractor
of any of the Group Companies is or will become entitled (or any dependent
thereof) to death or post-employment death, insurance or medical benefits by
reason of service to any of the Group Companies, other than coverage mandated by
COBRA. None of the Group Companies have incurred (whether or not assessed) or is
subject to any material payment, Tax, penalty or other liability under the
Affordable Care Act, including under Code Sections 4980D and 4980H or with
respect to the reporting requirements under Code Section 6055 and Code Section
6056.
(v) The consummation of the transactions contemplated by this Agreement will
not, either alone or in combination with another event or events, (1) entitle
any employee, officer, director or individual independent contractor of the
Group Companies to severance pay or any other payments or benefits under any
Employee Benefit Plan; (2) accelerate the time of payment or vesting, increase
the amount of compensation, or otherwise enhance any Employee Benefit Plan
benefit due any such individual; (3) directly or indirectly require any
contributions or payments to fund any obligations under any Employee Benefit
Plan; (4) otherwise give rise to any material liability of any of the Group
Companies under any Employee Benefit Plan; or (5) limit or restrict the right of
any of the Group Companies to terminate or amend any Employee Benefit Plan on or
following the Closing.
(vi) Each Employee Benefit Plan that is a “nonqualified deferred compensation
plan” (within the meaning of Treasury Regulation Section 1.409A-1) has been and
is in compliance, in all material respects, both in form and operation, with
Section 409A of the Code and the Treasury Regulations and guidance promulgated
thereunder. There is no Contract, Employee Benefit Plan or other arrangement
which requires any of the Group Companies to pay a Tax gross-up, indemnification
payment or reimbursement for Taxes under Code Section 409A or Code Section 4999
or otherwise.



--------------------------------------------------------------------------------



(vii) No Employee Benefit Plan covers or otherwise provides benefits to any
employee or other individual service provider working or residing outside of the
United States.
(c) No Group Company has engaged in any non-exempt prohibited transaction (as
defined in Section 4975 of the Code or Section 406 of ERISA) with respect to any
Employee Benefit Plan that would be reasonably likely to subject any Group
Company to any Tax or penalty (civil or otherwise) imposed by ERISA, the Code or
other applicable Legal Requirement. There are no pending or, to the Company’s
Knowledge, threatened Proceedings (other than ordinary course claims for
benefits) with respect to any Employee Benefit Plan that would be reasonably
likely to subject any Group Company to any Liability.
(d) No amount that could be received (whether in cash or property or the vesting
of property), as a result of the consummation of the transactions contemplated
by this Agreement, by any employee, officer, director or stockholder or other
service provider of any Group Company under any Employee Benefit Plan would not
be deductible by reason of Section 280G of the Code or would be subject to an
excise tax under Section 4999 of the Code, determined without regard to any
arrangements entered into or negotiated with Buyer or any of its Affiliates.
(e) This Section 3.11 contains the sole and exclusive representations and
warranties of the Company with respect to the Group Companies’ Employee Benefit
Plans.
Section 3.12 Environmental Matters.
(a) Except as set forth in Schedule 3.12(a):
(i) Each of the Group Companies are, and for the past three (3) years have been,
in material compliance with all applicable Environmental Laws.
(ii) Without limiting the generality of the foregoing, the Group Companies hold,
and are and for the past three (3) years have been in material compliance with,
all material permits, licenses and other authorizations that are required
pursuant to Environmental Laws for the lawful conduct of their respective
businesses.
(iii) During the past three (3) years, no Group Company has received any written
notice of any material violation of, or any material investigatory, corrective
or remedial obligation under, any Environmental Laws and no unresolved such
notices or obligations exist regardless of when received.
(iv) There are no material Proceedings pending before, conducted by, or
otherwise involving any Governmental Entity or, to the Company’s Knowledge,
threatened in writing against any Group Company under any Environmental Laws.
(v) In the past three (3) years, no Group Company has received written notice
regarding any actual or alleged material violation of Environmental Laws, or any
material or potential Liabilities, including any investigatory, remedial or
corrective obligations, relating to any Group Company and no unresolved such
notices exist regardless of when received.



--------------------------------------------------------------------------------



(vi) There has been no Release, treatment, storage, disposal or arrangement for
disposal, transportation, handling, manufacturing, distribution of, or exposure
of any person to any Hazardous Materials by any Group Company (1) at any
property currently or to the Company’s Knowledge formerly owned, leased or
operated by any Group Company; or (2) to the Company’s Knowledge at any other
location by any Group Company, except, as with respect to both subsections (1)
and (2) above, in compliance in all material respects with Environmental Law or
as would not reasonably be expected to create any material Liability of any
Group Company thereunder.
(vii) Except as set forth in any Real property Lease, no Group Company has
expressly assumed, undertaken, become subject to, or provided an indemnity with
respect to any material Liability of any other Person relating to Environmental
Laws.
(viii) Sellers have provided Buyers copies of all material environmental
reports, assessments, sampling data, and audits and other material documents
regarding matters arising under Environmental Laws relating to each Group
Company and their current or former properties or operations, in each case
prepared in the past three (3) years and in their possession, custody or
reasonable control.
Section 3.13 Intellectual Property.
(a) The Group Companies own, free and clear of all Liens (other than Permitted
Liens), or license under a valid and enforceable license or otherwise have the
right to use, all Intellectual Property Rights that are material to the conduct
of the business of the Group Companies as currently conducted (collectively, the
“Company Intellectual Property Rights”). Schedule 3.13(a) sets forth a complete
and accurate list of all (i) patents, trademark registrations and copyright
registrations and material domain name registrations owned by any Group Company
and (ii) patent applications, trademark applications and copyright applications
owned by any Group Company. The Company Intellectual Property Rights cover all
Intellectual Property that is material to and necessary for the conduct and
continued operation of the businesses of the Group Companies.
(b) Except as set forth on Schedule 3.13(b), (A) there is not pending against
any Group Company before any Governmental Entity any Proceeding brought by any
Person contesting the validity, enforceability, use or ownership of any Company
Intellectual Property Rights owned by such Group Company, or alleging that any
Group Company is infringing or misappropriating any Intellectual Property Rights
of any Person in any material respect, and (B) there are no Proceedings pending
before any Governmental Entity that have been brought by any Group Company
against any Person alleging infringement or misappropriation of any Company
Intellectual Property Rights owned by such Group Company. Except as set forth on
Schedule 3.13(b), (i) no Group Company has infringed or misappropriated any
Intellectual Property Rights of any third party in the past three (3) years, and
exercise of the Company Intellectual Property Rights owned by each Group Company
does not infringe any such third party rights, and (ii) to the Company’s
Knowledge, no third party is infringing or misappropriating any Company
Intellectual Property Rights owned by any Group Company in any material respect.
The Group Companies’ rights in the Intellectual Property Rights set forth on
Schedule 3.13(a) are subsisting and valid. No Intellectual Property owned by any
Group Company is now involved in any interference, reissue, re-examination,
inter-partes review, post-grant review, or opposition proceeding.



--------------------------------------------------------------------------------



(c) Neither the execution, delivery or performance of this Agreement shall
result in, or give any other Person the right to cause, (i) a loss of any
Company Intellectual Property Rights; (ii) a material breach of any Company
Intellectual Property Rights or related license rights; (iii) the grant,
assignment or transfer to any other Person of any material rights or interest
under any Company Intellectual Property Rights owned by any Group Company; or
(iv) the loss or impairment, or imposition of any Lien (other than Permitted
Liens) on any of the Company Intellectual Property Rights owned by any Group
Company.
(d) The Group Companies have taken commercially reasonable actions under the
circumstances to protect the material trade secrets owned by the Group
Companies. In the past three (3) years, no trade secret included in the
Intellectual Property owned by a Group Company has been authorized to be
disclosed to or, to the Company’s Knowledge, has been actually disclosed to, any
Person who does not have any confidentiality obligation with respect to the
disclosure and use thereof. All employees and contractors of the Group Companies
who have since April 13, 2018 participated in or contributed to the creation,
modification or development of any material Intellectual Property Rights for or
on behalf of each Group Company (collectively, “Developed IP”) have executed and
delivered to such Group Company a valid and enforceable agreement providing for
(i) the nondisclosure by such Person of any confidential information related
thereto and (ii) the assignment (via a present grant of assignment) by such
Person to such Group Company of all such Person’s right, title and interest in
and to such Developed IP (unless ownership of such Developed IP automatically
vested with a Group Company under applicable Legal Requirement). None of the
Developed IP were developed by or on behalf of, or using grants or any other
subsidies of, any Governmental Entity, university, college or other educational
institution or research center (collectively, a “Sponsor”) and no funding,
facilities, or resources, of a Sponsor was used in the development of any
Developed IP.
(e) No Sponsor has any right, title or interest in or to any Intellectual
Property Rights owned by any Group Company. No proprietary software owned by any
Group Company and included in any Company Products (“Company Software”) and
tangible embodiments thereof have been placed in escrow or licensed to any third
party. No Company Software is subject to any “copyleft” license that requires or
purports to require the Company to grant any license with respect to the source
code to such Company Software. Each Group Company has taken reasonable steps to
secure the ownership and maintain the confidentiality (in each case, if
applicable) of the Company Software.
(f) Each Group Company complies in all material respects with all applicable
Legal Requirements and regulations regarding the protection of Personal Data and
related privacy protection and data security rights. Since April 13, 2018, no
Group Company has experienced any material breach of security, phishing
incident, ransomware or malware attack, or other incident in which confidential
or sensitive information, payment card data, personally identifiable
information, or other protected information relating to individuals was
accessed, disclosed, or exfiltrated in an unauthorized manner, and no Group
Company has received any written notices or complaints from any Person or been
the subject of any claim, proceeding, or investigation with respect thereto.



--------------------------------------------------------------------------------



(g) Each Group Company uses commercially reasonable efforts to protect the
security of the Company IT Assets and to prevent any unauthorized use, access,
interruption, or modification of the Company IT Assets. Such Company IT Assets
(i) are sufficient in all material respects for the immediate needs of each
Group Company, and (ii) are in sufficiently good working condition to
effectively perform all information technology operations as required by each
Group Company in the Ordinary Course. Since April 13, 2018, there have been no
material failures, or other material adverse events affecting any such Company
IT Assets that (x) have caused any substantial disruption of or interruption in
or to the use of such Company IT Assets and (y) have not been remedied in all
material respects. Each Group Company maintains commercially reasonable disaster
recovery and business continuity plans, procedures and facilities in connection
with the operation of the Group Company’s business and acts in material
compliance therewith.
(h) Notwithstanding any other provisions of this Agreement, other than under
this Section 3.13 and Section 3.6(a)(xiii), the Group Companies make no
representations or warranties with respect to Intellectual Property Rights.
Section 3.14 Labor Matters.
(a) Except as set forth on Schedule 3.14(a), (i) no Group Company is bound by
any collective bargaining agreement or collective bargaining relationship with
respect to its employees, (ii) there is no labor strike, concerted refusal to
work overtime, or work stoppage or walkout pending or, to the Company’s
Knowledge, threatened in writing against any Group Company, (iii) to the
Company’s Knowledge, no union organization campaign is, or during the previous
three (3) years, has been, in progress with respect to any employees of any
Group Company, and (iv) there are no material pending charges in connection with
any Group Company before the Equal Employment Opportunity Commission, Department
of Labor or any state or local agency responsible for the prevention of unlawful
employment practices, and to the Company’s Knowledge, none of the foregoing have
been threatened in writing during the previous three (3) years. No Group Company
has engaged in any plant closing or employee mass layoff activities in the past
ninety (90) days without complying in all material respects with the Worker
Adjustment Retraining and Notification Act of 1988, as amended, or any similar
state or local plant closing or mass layoff statute, rule or regulation
(collectively, the “WARN Act”).
(b) The Group Companies are in material compliance with all applicable Legal
Requirements respecting employment and employment practices, including, without
limitation, applicable Legal Requirements relating to compensation, employment
Tax, social security, the collection and payment of tax withholding, terms and
conditions of employment, wages and hours, collective bargaining,
non-discrimination, affirmative action, plant closing and mass layoff, family
and medical leave, immigration, health and safety, worker classification and
workers’ compensation. All independent contractors of any Group Company are
properly classified as such under Law, and all employees of the Group Companies
who are classified as exempt from overtime under federal, state or local law are
properly classified as such under applicable Legal Requirements.
(c) Set forth on Schedule 3.14(c) (which schedule will be updated three (3) days
prior to the Closing Date) is each employee of the Group Companies (the
“Continuing Employees”) (i) name and current job title or position, (ii)
employer, (iii) hire date, (iv) current base salary or the base hourly rate, (v)
bonus eligibility and bonus payments, (vi) accrued, unused paid time off, (vii)
status (e.g., full-time, part-time, on leave) and if on leave, the type of leave
(e.g., short-term disability or Family and Medical Leave Act leave), (viii)
exempt or non-exempt from overtime classification, and (ix) work location.



--------------------------------------------------------------------------------



Section 3.15 Insurance. Schedule 3.15 contains a list of all policies of fire,
liability, workers’ compensation, property, casualty and other forms of
insurance owned or held by or for the benefit of the Group Companies as of the
date of this Agreement (the “Insurance Policies”). All such Insurance Policies
are, as of the date of this Agreement, in full force and effect, all premiums
with respect thereto covering all periods up to and including the Closing Date
will have been paid, and no notice of cancellation or termination has been
received by any Group Company with respect to any such Insurance Policy or that
any such Insurance Policy will not be renewed on substantially the same terms as
are now in effect or that the premium of any such Insurance Policy shall be
materially increased. A claims history relating to each Insurance Policy
covering the time period from April 13, 2018 through the date of this Agreement
has been provided to Buyer.
Section 3.16 Tax Matters. Except as set forth on Schedule 3.16:
(a) each Group Company has prepared and filed all income and all other material
Tax Returns required to be filed under applicable Legal Requirement with respect
to each Group Company, each such Tax Return is true and correct in all material
respects and each Group Company has timely paid all material Taxes owed or
payable by it (whether or not shown on any Tax Return), including material Taxes
which any Group Company is obligated to withhold;
(b) no Group Company is currently the subject of any federal, state or other
material Tax audit or examination;
(c) no Group Company has consented to extend the time in which any Tax may be
assessed or collected by any taxing authority (other than extensions of time to
file Tax Returns obtained in the Ordinary Course);
(d) no Group Company has received from any taxing authority any written notice
of proposed adjustment, deficiency or underpayment of any amount of Taxes which
has not been satisfied or been withdrawn;
(e) Within the past three (3) years, no written claim has been made by any
taxing authority in a jurisdiction where any Group Company does not file Tax
Returns that any such Group Company is subject to a material amount of Tax by
that jurisdiction, which claim has not been satisfied or been withdrawn;
(f) no Group Company (i) has engaged in or otherwise been a party to any “listed
transaction” within the meaning of Treasury Regulations Section 1.6011-4(b),
(ii) is a party to, is bound by or has an obligation under any Tax indemnity,
Tax sharing, Tax allocation or similar agreement with any other Person (other
than any Group Company), in each case, other than provisions contained in
commercial agreements the principal subject matter of which does not relate to
Taxes, (iii) has any liability for the Taxes of any other Person (other than any
other Group Company) payable by reason of operation of law (including Treasury
Regulations Section 1.1502-6), assumption, transferee or successor liability,
(iv) is or has been a member of any affiliated, consolidated, combined or
unitary group for purposes of filing Tax Returns or paying Taxes (other than a
group of which the Company is the common parent), (v) is subject to any private
letter ruling from the Internal Revenue Service or any comparable or similar
ruling of any taxing authority that is still in force or (vi) has been either a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock qualifying in whole
or in part for tax-free treatment under Section 355 (or so much of Section 356
as relates to Section 355) or 361 of the Code since April 13, 2018;



--------------------------------------------------------------------------------



(g) no Group Company has any material assets that may constitute unclaimed
property under applicable law, and the Group Companies have complied in all
material respects with all applicable unclaimed property laws;
(h) no Group Company will be required to include any material item of income in,
or be required to exclude any material item of deduction or loss from, any
period (or any portion thereof) ending after the Closing Date as a result of any
(i) change in accounting method made prior to the Closing, (ii) closing or
similar agreement with any taxing authority entered into prior to the Closing,
(iii) deferred intercompany gain or any excess loss account described in the
Treasury Regulations under Code Section 1502 (or any corresponding provision of
state or local tax law), (iv) prepaid amount received on or prior to the
Closing, or (v) installment sale or open transaction disposition made prior to
the Closing; and
(i) There are no liens with respect to material Taxes upon any of the assets of
the Group Companies other than Permitted Liens.
For the avoidance of doubt, no representation or warranty is made with respect
to the existence, amount or usability of any net operating loss, capital loss,
Tax basis or other Tax attributes.
Section 3.17 Brokers. No broker, finder, financial advisor or investment banker,
is entitled to any broker’s, finder’s, financial advisor’s or investment
banker’s fee or commission in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of the Company,
Seller, or any of their Affiliates or to which any of the foregoing Persons is
subject, in each case, that will not be included in Seller Expenses as of the
Closing Date.
Section 3.18 Real Property.
(a) Schedule 3.18(a) sets forth the address of each real property owned by any
Group Company (such real property, the “Owned Real Property”).  Seller has
provided Buyer with copies of any title insurance policies (or commitments for
title insurance in a policy has not been issued), and surveys in the possession
or control of any Group Company with respect to each parcel of Owned Real
Property. With respect to each Owned Real Property: (i) a Group Company has good
and marketable title to such Owned Real Property, which shall be free and clear
of all Liens as of the Closing Date, except Permitted Liens; (ii) except as set
forth on Schedule 3.18(a), the applicable Group Company has not leased or
otherwise granted to any Person the right to use or occupy such Owned Real
Property or any portion thereof; (iii) other than the rights of Buyer pursuant
to this Agreement, there are no outstanding options, rights of first offer or
rights of first refusal to purchase such Owned Real Property or any portion
thereof or interest therein; (iv) no Group Company is a party to any agreement
or option to purchase any real property or interest therein relating to the
business of the Group Companies; (v) to the Company’s Knowledge, there are no
pending or threatened condemnation proceedings relating to the Owned Real
Property; (vi) no Group Company has received written notice that any piece of
Owned Real Property or the Group Company's use thereof is in or, with the
passage of time, will be in violation of any Legal Requirement; (vii) except for
any Permitted Liens, there are no covenants, easements, encroachments,
restrictive covenants, rights-of-way or servitudes encumbering any piece of
Owned Real Property that would reasonably be considered to have a Company
Material Adverse Effect on such Owned Real Property or the Group Company's use
thereof; (viii) each piece of Owned Real Property abuts on and has direct access
to a public road or access to a public road via a permanent, irrevocable
appurtenant easement; (ix) the Group Companies enjoy peaceful and undisturbed
possession of all of their respective Owned Real Property; and (x) neither the
whole nor any portion of any Owned Real Property has been damaged or destroyed
by fire or other casualty that has not been repaired.



--------------------------------------------------------------------------------



(b) Schedule 3.18(b) sets forth (whether as lessee or lessor) the address and a
list of all leases (each a “Real Property Lease”) of real property to which any
Group Company is a party or by which any of them is bound, in each case, as of
the date of this Agreement. The Company has delivered to Buyer a true and
complete copy of each such Real Property Lease agreement, in each case, as
amended or otherwise modified and in effect as of the date hereof. Except as set
forth on Schedule 3.18(b), (i) each Real Property Lease is legal, valid, binding
and enforceable in accordance with its terms and is in full force and effect
with respect to the Group Company that is a party thereto and, to the Company’s
Knowledge, with respect to each other party thereto; (ii) no Group Company is in
breach or default under any Real Property Lease, or, to the Company’s Knowledge,
any other party to any Real Property Lease is in breach or default under any
Real Property Lease, and no event has occurred or circumstance exists which,
with the delivery of notice, the passage of time or both, would constitute such
a breach or default, or permit the termination, modification or acceleration of
rent under such Real Property Lease; (iii) no Group Company has subleased,
licensed or otherwise granted any Person the right to use or occupy any real
property under any Real Property Lease or any portion thereof; and (iv) except
for any Permitted Liens, there are no covenants, easements, encroachments,
restrictive covenants, rights-of-way or servitudes encumbering any Real Property
Lease that would reasonably be considered to have a Company Material Adverse
Effect on such Real Property Lease or the Group Company's, or any other party to
any Real Property Lease, use thereof. No Group Company has received written
notice that the use of the real property subject to each Real Property Lease is
not permitted as of right under Legal Requirements. Each piece of real property
subject to a Real Property Lease has direct or indirect access to a public road
or access to a public road via a permanent, irrevocable appurtenant easement.
Neither the whole nor any portion of any property subject to a Real Property
Lease has been damaged or destroyed by fire or other casualty that has not been
repaired.
Section 3.19 Transactions with Affiliates. Schedule 3.19 sets forth all
contracts or arrangements (other than employment agreements and Governing
Documents) between any Group Company, on the one hand, and any officer, director
or Affiliate of the Group Companies, on the other hand, that will not be
terminated effective as of the Closing Date.
Section 3.20 No Undisclosed Liabilities. Except as set forth on Schedule 3.20,
no Group Company has any liabilities of any kind, whether accrued, contingent,
absolute, determined, determinable or otherwise, other than (a) liabilities
disclosed or provided for in the Financial Statements (including the notes
thereto), (b) liabilities existing as of the Latest Balance Sheet Date but that
are not required under GAAP to be reserved against or reflected in the Latest
Balance Sheet, (c) liabilities disclosed in the Schedules, (d) liabilities
incurred in the Ordinary Course since the Latest Balance Sheet Date (none of
which results from, arises out of, relates to, is in the nature of, or was
caused by any breach of contract, breach of warranty, tort, environmental
matter, infringement, misappropriation, lawsuit or violation of any Legal
Requirement), (e) liabilities that would not individually or in the aggregate be
material to the Group Companies taken as a whole, or (f) liabilities incurred in
connection with the transactions contemplated by this Agreement or any other
Transaction Document.



--------------------------------------------------------------------------------



Section 3.21 Product Warranty; Product Recalls.
(a) All products or services designed, marketed, sold, distributed or delivered
by or on behalf of the Group Companies (the “Company Products”) for the past
three (3) years have been in conformity in all material respects with all
applicable contractual commitments, Legal Requirements, and all express and
implied warranties. Except as set forth on Schedule 3.21(a), the Group Companies
do not have any material Liability in connection with any Group Company’s
business (or has received written notice of any Proceeding giving rise to any
such material Liability) for replacement of any Company Product, or for other
damages related to any Company Product, other than Liabilities for warranty
claims arising in the Ordinary Course which are consistent with the historical
experience of the Group Companies. To the Company’s Knowledge, there exist no
facts or circumstances that would reasonably be expected to result in or form
the basis of any claim against any Group Company’s business for material
Liability on account of any express or implied warranty to any third party in
connection with the Company Products or services rendered by the Group
Companies. Except as set forth on Schedule 3.21(a), no Company Product and no
services rendered by the Group Companies are subject to any guarantee, warranty
or other indemnity beyond the applicable industry standard terms and conditions
of such sale or service.
(b) Except as set forth on Schedule 3.21(b) and except for Ordinary Course
recalls and Ordinary Course post-sale warnings, in each case, given by vehicle
manufactures, no Company Product is, and in the past three (3) years, no Company
Product has been, subject to any recall or post-sale warnings by the Group
Companies, or to the Company’s Knowledge, any recall or post-sale warning by any
third party retained by the Group Companies, Seller or any distributor or
wholesaler of such products. To the Company’s Knowledge, there exist no facts or
circumstances that would reasonably be expected to result in or form the basis
of any such recalls or post-sale warnings.
Section 3.22 Product Liability. Except as set forth on Schedule 3.22, all
Company Products are, and for the last three (3) years have been, without design
defects or manufacturing defects and in the last three (3) years there have not
been any, and there currently are no, Proceedings pending or, to the Company’s
knowledge, threatened against or involving any Company Product, or against any
of the Group Companies, or any class of claims or lawsuits involving a Company
Product, in each case, resulting from an alleged defect in any Company Product
or any alleged failure to warn. Except as set forth on Schedule 3.22, none of
the Group Companies have any material Liability in connection with any of the
Group Companies business (and to the Company’s Knowledge, there is no basis for
any present or future Proceeding giving rise to any Liability in connection with
the Group Companies business) arising out of any injury to individuals or
property as a result of the ownership, possession or use of any Company Product.



--------------------------------------------------------------------------------



Section 3.23 Material Customers. Schedule 3.23 sets forth a true, complete and
correct list of the top twenty (20) customers with whom the Group Companies have
a relationship (each, a “Material Customer”) by dollar value of sales,
respectively, since January 1, 2019. Since January 1, 2019, the Group Companies
have not received any notice from any Material Customer to the effect that (and,
to the Company’s Knowledge, there are no facts or circumstances indicating that)
any Material Customer has stopped, materially decreased the rate of or
materially changed the terms (whether related to payment, price or otherwise)
with respect to, or will stop, materially decrease the rate of, or materially
change the terms (whether related to payment, price or otherwise) with respect
to, purchasing products or services from the Group Companies. Except as set
forth in Schedule 3.23, the terms under which each Material Customer purchases
products and services from the Group Companies are at market rates and are the
result of arm’s length transactions. There are no unresolved disputes between
the Group Companies and any Material Customer that would be material to the
Group Companies taken as a whole.
Section 3.24 Material Suppliers. Schedule 3.24 sets forth a true, complete and
correct list of the top twenty (20) suppliers and vendors (each, a “Material
Supplier”) of the Group Companies by dollar of sales, respectively, since
January 1, 2019. Since January 1, 2019, the Group Companies have not received
any notice from any Material Supplier to the effect that (and to the Company’s
Knowledge, there are no facts or circumstances indicating that) any Material
Supplier has stopped, materially decreased the rate of or materially changed the
terms (whether related to payment, price or otherwise) with respect to,
supplying materials, products or services to the Group Companies. The terms
under which each Material Supplier supplies materials, products or services to
the Group Companies are at market rates and are the result of arm’s length
transactions. There are no unresolved disputes between the Group Companies and
any Material Supplier that would be material to the Group Companies taken as a
whole.
Section 3.25 Accounts Receivable. All accounts receivable in the Latest Balance
Sheet (the “Accounts Receivable”), (a) have been legally and validly incurred
pursuant to bona fide transactions in the Ordinary Course and (b) represent bona
fide indebtedness incurred by the applicable account debtor for goods sold or
services performed by one or more of the Group Companies. Except as set forth on
Schedule 3.25, none of the Group Companies have received written notice of any
claim or dispute with respect to any of the Accounts Receivable.
Section 3.26 Inventory. The Inventory is merchantable and fit for the purpose
for which it was procured or manufactured, and is not damages, defective or
obsolete, subject only to the customary reserves (which reserves are adequate
and were calculated on a basis consistent with GAAP). The Inventory consists of
a quality and quantity usable and saleable in the Ordinary Course at a level
sufficient to maintain the requirements of the Group Companies business. None of
the Inventory has been consigned (that is, delivered but not sold or sold with
an unlimited right of return) to any Person. Since January 1, 2019, the Group
Companies have maintained its Inventory levels consistent with past practices.
Since January 1, 2019, the Group Companies have not sold, used or otherwise
transferred any portion of the Inventory except in the Ordinary Course to a bona
fide purchaser.
Section 3.27 Data Privacy.
(a) The Group Companies have used commercially reasonable efforts to implement
policies, procedures and training programs intended to ensure ongoing compliance
with applicable Data Protection Requirements. The Company is in material
compliance with all Data Protection Requirements



--------------------------------------------------------------------------------



and the Group Companies’ publicly available privacy policies (collectively,
“Privacy/Security Obligations”) applicable to the Group Companies.
(b) Except as set forth on Schedule 3.27(b), since April 13, 2018, there has
been no loss, damage or unauthorized access, use, modification or other misuse
of any of (i) the Company IT Assets or any information or transactions stored or
contained therein or transmitted thereby (including without limitation Personal
Data), or (ii) to the Company’s Knowledge, any Personal Data of the Group
Companies stored on third party systems or other Company data stored on third
party systems.
(c) In the past three (3) years no notices have been received by, and no claim,
charge or complaint has been made in writing against the Group Companies
alleging a violation of any Data Protection Requirements or Privacy/Security
Obligations by any Group Company, and no suit, action, Proceeding, arbitration,
claim, review or investigation is pending or, to the Company’s Knowledge, is
threatened against the Group Companies relating to the Group Companies’
collection, use or disclosure of Personal Data. In the past three (3) years,
there have not been any material actual or alleged incidents of data security
breaches involving Personal Data or other confidential information in the
possession or under the control of the Group Companies. In the past three (3)
years, no third party with whom the Group Companies have shared Personal Data
has notified any Group Company in writing of (i) any unauthorized acquisition,
access, use or disclosure of any Personal Data received from or on behalf of any
Group Company that would trigger a notification or reporting requirement under
any Data Protection Requirement; (ii) any attempted or successful unauthorized
access, use, disclosure, modification or destruction of Personal Data received
from or on behalf of the Company; or (iii) any interference with Company IT
Assets that could materially affect the privacy or security of such Personal
Data.
(d) The consummation of the transactions contemplated by this Agreement will not
violate any Data Protection Requirements or Privacy/Security Obligations of the
Group Companies. All Personal Data used in or necessary for the operation of the
Group Companies’ business as currently conducted in any material respect shall
be available for use by the Group Companies immediately after the Closing Date
on terms and conditions substantially the same as those under which the Group
Companies used such Personal Data immediately prior to the Closing Date.
Section 3.28 Title to and Sufficiency of Assets.
(a) The Group Companies have good and marketable title to their tangible
properties and assets and, to the Company’s Knowledge, good title to its
leasehold estates, in each case subject to no Liens other than Permitted Liens.
(b) With respect to the tangible property and assets leased by the Group
Companies, the Group Companies are in material compliance with such leases and,
to the Company’s Knowledge, holds a valid leasehold interest free of any Liens
other than Permitted Liens.
(c) Except as set forth on Schedule 3.28(c), the Group Companies own, lease or
employ (with respect to employees) all of the tangible properties, employees,
tangible assets and rights to tangible properties or assets currently used in,
pertaining to or necessary for the operation of the business of the Group
Companies as conducted on the date hereof and such properties, employees, assets
and rights are sufficient for the continued conduct of the business of the Group
Companies after the Closing in substantially the same manner as conducted prior
to the Closing, it being understood that this Section 3.28 is not, and shall not
be interpreted, deemed or construed as, any representation or warranty with
respect to the infringement, misappropriation or other violation of any
Intellectual Property Rights. Other than with respect to the MCM Lease. neither
Seller nor any of its Affiliates (other than the Group Companies) have



--------------------------------------------------------------------------------



any interest in any property (real or personal, tangible or intangible) or
Contract used in or necessary for the operation of the business of the Group
Companies as conducted as of the date hereof.
Section 3.29 EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES. WITHOUT IN ANY WAY
LIMITING ANY RECOURSE FOR FRAUD, THE REPRESENTATIONS AND WARRANTIES MADE BY THE
COMPANY IN THIS ARTICLE 3 ARE IN LIEU OF AND ARE EXCLUSIVE OF ALL OTHER
REPRESENTATIONS AND WARRANTIES OF THE COMPANY, INCLUDING ANY IMPLIED WARRANTIES;
AND NO OTHER REPRESENTATIONS OR WARRANTIES, WHETHER IN LAW OR EQUITY, UNDER
STATUTE OR CONTRACT, OR OTHERWISE, SHALL APPLY. THE GROUP COMPANIES HEREBY
DISCLAIM ANY OTHER REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, LEGAL OR
CONTRACTUAL, EXPRESS OR IMPLIED, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO
BUYER OR ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER INFORMATION (INCLUDING ANY
FINANCIAL PROJECTIONS OR OTHER SUPPLEMENTAL DATA).
ARTICLE 4 
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to Buyer as follows:
Section 4.1 Organization. Seller is a limited liability company, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to carry on its business as
now being conducted, except where the failure to have such power or authority
would not prevent or materially delay the consummation of the transactions
contemplated hereby.
Section 4.2 Authority. Seller has the requisite limited liability company power
and authority to execute and deliver each Transaction Document to which it is a
party and to consummate the transactions contemplated thereby. The execution and
delivery of each Transaction Document to which Seller is a party and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary limited liability company action on the part of Seller. Each
Transaction Document to which Seller is a party has been duly executed and
delivered by Seller and constitutes a valid, legal and binding agreement of
Seller (assuming that each such Transaction Document to which Seller is a party
has been duly and validly authorized, executed and delivered by the other
parties thereto), enforceable against Seller in accordance with its terms,
except (i) to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally and (ii) that the availability of
equitable remedies, including specific performance, is subject to the discretion
of the court before which any proceeding thereof may be brought.



--------------------------------------------------------------------------------



Section 4.3 Consents and Approvals; No Violations. Except as set forth on
Schedule 4.3, assuming the truth and accuracy of the representations and
warranties of Buyer set forth in Section 5.3, no notice to, filing with, or
authorization, consent or approval of any Governmental Entity is necessary for
the execution, delivery or performance of this Agreement by Seller or the
consummation by Seller of the transactions contemplated hereby, except for (i)
compliance with and filings under the HSR Act, (ii) those the failure of which
to obtain or make would not interfere in any material respect with Seller’s
ownership of the Shares, or otherwise prevent or materially delay the Closing
and (iii) those that may be required solely by reason of Buyer’s (as opposed to
any other third party’s) participation in the transactions contemplated hereby.
Neither the execution, delivery and performance of each Transaction Document to
which Seller is a party nor the consummation by Seller of the transactions
contemplated hereby will (A) conflict with or result in any breach of any
provision of Seller’s Governing Documents, (B) result in a violation or breach
of, cause acceleration, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration), create a material payment obligation or loss of material
benefit under, or require any material action taken by Seller (including any
notice, authorization, consent or approval) under any of the terms, conditions
or provisions of any material agreement to which Seller is a party or
(C) violate any Legal Requirement having jurisdiction over Seller, which in the
case of clauses (B) and (C) above, would not have a material adverse effect on
Seller’s ownership of the Shares, or otherwise prevent or materially delay the
Closing.
Section 4.4 Title to the Shares; Ownership of Seller. Seller owns of record and
beneficially all of the Shares, and Seller has good and marketable title to the
Shares, free and clear of all Liens (other than Permitted Liens). Seller has
full power and authority to sell, transfer, assign and deliver the Shares to
Buyer, and such delivery will convey to Buyer at the Closing good and valid
title to the Shares free and clear of all Liens (other than Permitted Liens).
Section 4.5 Litigation. As of the date of this Agreement, there is no Proceeding
pending or, to Seller’s knowledge, threatened against Seller which would have a
material adverse effect on Seller’s ownership of the Shares, or otherwise
prevent or materially delay the Closing. Seller is not subject to any
outstanding order, writ, injunction or decree that would have a material adverse
effect on Seller’s ownership of the Shares, or otherwise prevent or materially
delay the Closing.
Section 4.6 EXCLUSIVITY OF REPRESENTATIONS AND WARRANTIES. WITHOUT IN ANY WAY
LIMITING ANY RECOURSE FOR FRAUD, THE REPRESENTATIONS AND WARRANTIES MADE BY
SELLER IN THIS ARTICLE 4 ARE IN LIEU OF AND ARE EXCLUSIVE OF ALL OTHER
REPRESENTATIONS AND WARRANTIES OF SELLER, INCLUDING ANY IMPLIED WARRANTIES; AND
NO OTHER REPRESENTATIONS OR WARRANTIES, WHETHER IN LAW OR EQUITY, UNDER STATUTE
OR CONTRACT, OR OTHERWISE, SHALL APPLY. SELLER HEREBY DISCLAIMS ANY OTHER
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, LEGAL OR CONTRACTUAL,
EXPRESS OR IMPLIED, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO BUYER OR ITS
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES OF ANY
DOCUMENTATION OR OTHER INFORMATION (INCLUDING ANY FINANCIAL PROJECTIONS OR OTHER
SUPPLEMENTAL DATA).



--------------------------------------------------------------------------------



ARTICLE 5 
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Seller as follows:
Section 5.1 Organization. Buyer is a corporation, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite power and authority to carry on its business as
now being conducted, except where the failure to have such power or authority
would not prevent or materially delay the consummation of the transactions
contemplated hereby.
Section 5.2 Authority. Buyer has all necessary power and authority to execute
and deliver each Transaction Document to which it is a party and to consummate
the transactions contemplated thereby. The execution, delivery and performance
of each Transaction Document to which Buyer is a party and the consummation of
the transactions contemplated thereby have been duly authorized by all necessary
action on the part of Buyer and no other proceeding (including by its
equityholders) on the part of Buyer is necessary to authorize each Transaction
Document to which Buyer is a party or to consummate the transactions
contemplated thereby. No vote of Buyer’s equityholders is required to approve
this Agreement or for Buyer to consummate the transactions contemplated hereby.
Each Transaction Document to which Buyer is a party has been duly and validly
executed and delivered by Buyer and constitutes a valid, legal and binding
agreement of Buyer (assuming that each such Transaction Document has been duly
and validly authorized, executed and delivered by the other parties thereto),
enforceable against Buyer in accordance with its terms, except (i) to the extent
that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and (ii) that the availability of equitable remedies, including
specific performance, is subject to the discretion of the court before which any
proceeding thereof may be brought.
Section 5.3 Consents and Approvals; No Violations. No notices to, filings with,
or authorizations, consents or approvals of any Governmental Entity is necessary
for the execution, delivery or performance of any of the Transaction Documents
to which Buyer is a party or the consummation by Buyer of the transactions
contemplated thereby, except for (i) compliance with and filings under the HSR
Act and (ii) those set forth on Schedule 5.3. Neither the execution, delivery
and performance of any of the Transaction Documents to which Buyer is a party
nor the consummation by Buyer of the transactions contemplated thereby will
(A) conflict with or result in any breach of any provision of Buyer’s Governing
Documents, (B) except as set forth on Schedule 5.3, result in a violation or
breach of, or cause acceleration, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration), create a payment obligation or loss of material
benefit under, or require any action by Buyer (including any notice,
authorization, consent or approval) under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, license, contract,
agreement or other instrument or obligation to which Buyer is or will be a party
or by which any of them or any of their respective properties or assets may be
bound, or (C) violate any Legal Requirement applicable to Buyer or any of
Buyer’s Subsidiaries or any of their respective material properties or assets,
except in the case of clauses (B) and (C) above, for violations which would not
prevent or materially delay the consummation of the transactions contemplated
thereby.
Section 5.4 Brokers. Except for Jefferies Group LLC, no broker, finder,
financial advisor or investment banker is entitled to any brokerage, finder’s,
financial advisor’s or investment banker’s fee or commission in connection with
the transactions contemplated by this Agreement based upon arrangements made by
and on behalf of Buyer or any of its respective Affiliates for which Seller or
any Group Company may become liable.



--------------------------------------------------------------------------------



Section 5.5 Acquisition of Equity For Investment. Buyer has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of its purchase of the Shares. Buyer confirms that it can
bear the economic risk of its investment in the Shares and can afford to lose
its entire investment in the Shares, has been furnished the materials relating
to the purchase of the Shares which Buyer has requested, and the Company has
provided Buyer and its representatives the opportunity to ask questions of the
officers and management employees of the business and to acquire additional
information about the business and financial condition of the Group Companies.
Buyer is acquiring the Shares for investment and not with a view toward or for
sale in connection with any distribution thereof, or with any present intention
of distributing or selling such Shares. Buyer agrees that the Shares may not be
sold, transferred, offered for sale, pledged, hypothecated or otherwise disposed
of without compliance with applicable United States prospectus and registration
requirements, except pursuant to an exemption therefrom under applicable United
States securities laws.
Section 5.6 Financial Capacity. As of the date hereof Buyer has, and as of the
Closing Buyer will have, sufficient funds readily available or accessible to
enable Buyer to consummate the transactions contemplated by this Agreement, and
to satisfy Buyer’s monetary and other obligations contemplated by this
Agreement, including to pay at Closing the Estimated Purchase Price and to make
the other payments required to be made by Buyer at Closing pursuant to Section
2.4(a).
ARTICLE 6 
COVENANTS
Section 6.1 Conduct of Business of the Company. Except as contemplated by this
Schedule 6.1 or elsewhere in this Agreement, from and after the date hereof
until the earlier of the Closing Date and the termination of this Agreement in
accordance with its terms, the Company shall and shall cause each other Group
Company to, except as consented to in writing by Buyer (which consent shall not
be unreasonably withheld, conditioned or delayed), (i) conduct its business in
the Ordinary Course and (ii) not take or omit to take any action which would
have a Company Material Adverse Effect. Without limiting the generality of the
immediately preceding sentence and except as set forth on Schedule 6.1, from and
after the date hereof until the earlier of the Closing Date and the termination
of this Agreement in accordance with its terms, the Company shall not and shall
cause each other Group Company not to, except as consented to in writing by
Buyer (which consent shall not be unreasonably withheld, conditioned or
delayed):
(a) issue any notes, bonds or other debt securities or any capital stock or
other equity securities or any securities convertible, exchangeable or
exercisable into any capital stock or other equity securities;
(b) mortgage or pledge any of its properties or assets (tangible or intangible)
or subject them to any Lien, except to the extent such mortgage or pledge
results in a Permitted Lien;
(c) sell, assign, transfer, lease or license any of its material tangible or
intangible assets, except in the Ordinary Course;
(d) form a Subsidiary;
(e) settle any material Proceeding or (ii) waive or release any material rights
or material claims;
(f) commence any Proceeding (other than to enforce the terms of this Agreement);



--------------------------------------------------------------------------------



(g) acquire (other than as a result of a capital expenditure), dispose of or
transfer any asset with a value in excess of $50,000 individually or $100,000 in
the aggregate;
(h) pay, discharge or satisfy any claims or liabilities in excess of $50,000 or
forgive, cancel, compromise, waive or release any debts, claims or rights in
excess of $50,000, in each case, other than in the Ordinary Course;
(i) effect any restructuring, reorganization or complete or partial liquidation;
(j) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise) any Person or enterprise;
(k) make any capital expenditures or commitments therefor that aggregate in
excess of $100,000;
(l) make any loans or advances to, guarantees for the benefit of, or any
investments in, any Persons in excess of $50,000 in the aggregate;
(m) amend or authorize any amendment to the Governing Documents of any Group
Company;
(n) materially change or authorize any material change in its financial
accounting practices or method of accounting for any items in the preparation of
the financial statements of any Group Company;
(o) enter into any settlement, conciliation or similar agreement involving
claims not fully covered by insurance in excess of $50,000 or waived any rights
having a value in excess of $50,000;
(p) enter into, amend or terminate any Material Contract or Real Property Lease
(or any agreement that would be a Material Contract or Real Property Lease if in
effect as of the date hereof);
(q) write-off or otherwise reduce the amount of any receivables, except in the
Ordinary Course and at levels which are consistent with reserves for
uncollectible amounts included in the Latest Balance Sheet;
(r) make, change or revoke any material Tax election, change any material method
of Tax accounting, settle any Tax claim without giving Buyer prior written
notice of the material terms of such settlement, waive or extend the statute of
limitations with respect to a material amount of Taxes (other than in
connections with extensions of time to file Tax Returns obtained in the Ordinary
Course), or enter into any private letter ruling or closing agreement with any
taxing authority;
(s)  (i) except as may be required by applicable Legal Requirement or the terms
of an Employee Benefit Plan in existence on the date hereof, increase the
compensation or benefits payable or provided to any employee, officer, director,
individual consultant or individual independent contractor of any Group Company
(other than for non-officer employees or independent contractors with annual
base salary of less than $50,000) or (ii) except as required by applicable Legal
Requirement, terminate, adopt, enter into, or amend any material Employee
Benefit Plans or any plan, policy, program or agreement that would have
constituted a material Employee Benefit Plan if it had been in effect on the
date of this Agreement;



--------------------------------------------------------------------------------



(t) engage in (i) any practice that would have the effect of accelerating
pre-Closing periods collections of receivables that would otherwise be expected
(based on past practice) to be made in post-Closing periods, (ii) any practice
which would have the effect of postponing to post-Closing periods payments by
the Group Companies that would otherwise be expected (based on past practice) to
be made in pre-Closing periods or (iii) any other promotional, sales, discount
activity or deferred revenue activity, in each case in this clause (iii), in a
manner outside the Ordinary Course;
(u) agree in writing to take any of the actions described above in clauses (a)
through (m) of this Section 6.1;
(v) create any easement, restriction or other encumbrance (other than Permitted
Liens) on the Owned Real Property that would have a Company Material Adverse
Effect on the Owned Real Property; or
(w) fail to use commercially reasonable efforts to preserve any permits required
for the conduct of the business as currently conducted or the ownership and use
of the assets, other than such failures that would not be expected to be
material to the Group Companies taken as a whole.
Section 6.2 Access to Information. From and after the date hereof until the
earlier of the Closing Date or the termination of this Agreement in accordance
with its terms, from time to time at Buyer’s request upon reasonable notice and
at reasonable times through the Closing, and subject to restrictions contained
in any confidentiality agreement to which Seller or any Group Company is
subject, Seller and each Group Company shall provide to Buyer, Buyer’s potential
debt financing sources and each of their respective agents, employees and
accounting, tax, legal and other advisors: (a) reasonable access to all
accounts, insurance policies, Tax Returns and Tax records, Contracts, systems,
properties, and other books and records concerning the Group Companies and their
operations and such other relevant information and materials as may be
reasonably requested (including the ability to make copies and abstracts
thereof); provided, that access to the Group Companies properties shall not
include any sampling or testing of environmental media and (b) the opportunity
to discuss the affairs, finances and accounts of the Group Companies with senior
management employees so long as such access does not unreasonably interfere with
the Group Companies operations. Any such information disclosed pursuant to this
Section 6.3 shall be treated as “Confidential Information” pursuant to the terms
of the Confidentiality Agreement, the provisions of which are by this reference
hereby incorporated herein.
Section 6.3 Efforts to Consummate.
(a) Subject to the terms and conditions herein provided, each of Seller and
Buyer shall use commercially reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things reasonably necessary,
proper or advisable under applicable Legal Requirements and regulations to
consummate and make effective as promptly as practicable the transactions
contemplated hereby (including the satisfaction, but not waiver, of the closing
conditions set forth in ARTICLE 7 and obtaining consents of all Governmental
Entities necessary to consummate the transactions contemplated hereby).



--------------------------------------------------------------------------------



(b) In the event any Proceeding by a Governmental Entity or other Person is
commenced which questions the validity or legality of the transactions
contemplated hereby or seeks damages in connection therewith, the Parties agree
to cooperate and use all commercially reasonable efforts to defend against such
Proceeding and, if an injunction or other order is issued in any such action,
suit or other proceeding, to use all commercially reasonable efforts to have
such injunction or other order lifted, and to cooperate reasonably regarding any
other impediment to the consummation of the transactions contemplated hereby.
(c) Seller and Buyer shall permit counsel for the other Party reasonable
opportunity to review in advance, and consider in good faith the views of the
other Party in connection with, any proposed written material communication to
any Governmental Entity relating to the transactions contemplated by this
Agreement, subject to appropriate confidentiality protections. Each of Seller
and Buyer agrees not to participate in any material substantive meeting or
discussion, either in person or by telephone with any Governmental Entity in
connection with the transactions contemplated by this Agreement unless it
consults with the other Party in advance and, to the extent not prohibited by
such Governmental Entity and reasonably practicable, gives the other Party the
opportunity to attend and participate in such meeting or discussion.
(d) During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement or the Closing, except as required
by this Agreement or any Legal Requirements, Buyer and its Affiliates shall not
engage in any action or enter into any transaction, that would be reasonably
foreseen to materially impair or delay Buyer’s ability to consummate the
transactions contemplated by this Agreement or perform its obligations
hereunder. Without limiting the generality of the foregoing, none of Buyer, the
Subsidiaries of Buyer or their respective Affiliates shall acquire (whether by
merger, consolidation, stock or asset purchase or otherwise), or agree to so
acquire, any amounts of assets of or any equity in any other Person or any
business or division thereof, unless that acquisition or agreement would not
reasonably be expected to (i) increase the risk of not obtaining any
authorizations, consents, orders, declarations or approvals of any Governmental
Entity necessary to consummate the transactions contemplated by this Agreement,
or (ii) increase the risk of any Governmental Entity entering an order
prohibiting the consummation of the transactions contemplated by this Agreement,
or increase the risk of not being able to remove any such order on appeal or
otherwise.
Section 6.4 Public Announcements. Buyer (and the Company, if following the
Closing), on the one hand, and Seller (and the Company, if prior to the
Closing), on the other hand, shall consult with one another and seek one
another’s approval (not to be unreasonably withheld, conditioned or delayed)
before issuing any press release, or otherwise making any public statements,
with respect to the transactions contemplated by this Agreement and shall not
issue any such press release or make any such public statement prior to such
consultation and approval; provided that each Party may make any such
announcement which it in good faith believes, based on advice of counsel, is
necessary or advisable in connection with any Legal Requirement, it being
understood and agreed that each Party shall provide the other Parties with
copies of any such announcement in advance of such issuance and consider in good
faith the comments provided to such disclosing Party by the other Party;
provided, further, that Seller shall be able to communicate with its and its
Affiliates investors relating to publicly available information regarding this
Agreement and the transactions contemplated herein at any time after Buyer has
made a press release regarding the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------



Section 6.5 Indemnification; Directors’ and Officers’ Insurance.
(a) Buyer agrees that all rights to indemnification, exculpation and advancement
of expenses now existing in favor of the directors, officers, employees,
fiduciaries, trustees and agents of each Group Company, as provided in the Group
Companies’ Governing Documents or otherwise in effect as of the date hereof with
respect to any matters occurring prior to the Closing Date, shall survive the
transactions contemplated by this Agreement and shall continue in full force and
effect and that Buyer shall cause the Group Companies (on their own or on
Seller’s behalf) to perform and discharge the Group Companies’ obligations to
provide such indemnification, exculpation and advancement of expenses. To the
maximum extent permitted by applicable Legal Requirement, such indemnification
shall be mandatory rather than permissive, and Buyer shall cause the Group
Companies to advance expenses in connection with such indemnification as
provided in the applicable Group Company’s Governing Documents or other
applicable agreements. The indemnification, liability limitation, exculpation or
advancement of expenses provisions of the Group Companies’ Governing Documents
shall not be amended, repealed or otherwise modified after the Closing Date in
any manner that would adversely affect the rights thereunder of individuals who,
as of the Closing Date or at any time prior to the Closing Date, were directors,
officers, employees, fiduciaries, trustees or agents of Seller or any Group
Company, unless such modification is required by applicable Legal Requirement.
(b) Without limiting any additional rights that any director, officer, employee,
fiduciary, trustee or agent may have under any agreement, arrangement, Employee
Benefit Plan or under any Group Company’s Governing Documents, from and after
the Closing, Buyer shall, and shall cause the applicable Group Company, to the
fullest extent permitted under applicable Legal Requirement as in effect from
time to time, to indemnify and hold harmless each present and former director,
officer, employee, fiduciary, trustee or agent of any Group Company against any
and all Losses in connection with any Proceeding or investigation, whether
civil, criminal, administrative or investigative, arising out of or pertaining
to the fact that such Person is or was a director, officer, employee, fiduciary,
trustee or agent of any Group Company or arising out of actions taken (or failed
to be taken) by such Person at the request of any Group Company, including any
and all such Losses arising out of or relating to this Agreement or the
transactions contemplated hereby, for a period of six (6) years after the
Closing Date. Buyer or the Group Companies shall promptly advance expenses to
any such director, officer, employee, fiduciary, trustee or agent of any Group
Company, as incurred, to the fullest extent permitted under applicable Legal
Requirement as in effect from time to time. Neither Buyer nor any Group Company
shall settle, compromise or consent to the entry of any judgment in any actual
or threatened Proceeding or investigation in respect of which indemnification
has been or could be sought by a Person hereunder unless such settlement,
compromise or judgment includes an unconditional release of such Person from all
liability arising out of such Proceeding or investigation. Neither Buyer nor any
Group Company shall have any obligation hereunder to any Person when and if a
court of competent jurisdiction shall ultimately determine (and such
determination shall have become final and non-appealable) that the
indemnification of such Person in the manner contemplated hereby is prohibited
by applicable Legal Requirement.



--------------------------------------------------------------------------------



(c) The Group Companies shall purchase, prior to the Closing, with Buyer and
Seller each being responsible for 50% of such costs and expenses, a “tail”
policy providing, effective as of the Closing Date, employees’, fiduciaries’,
trustees’, directors’ and officers’ liability insurance coverage for a period of
six (6) years after the Closing Date for the benefit of those Persons who are
covered by any Group Company’s employees’, fiduciaries’, trustees’, directors’
and officers’ liability insurance policies as of the date hereof or at the
Closing, with respect to matters occurring prior to the Closing. Prior to the
Closing Date, Seller shall deliver to Buyer policy documents establishing that
tail coverage has been acquired so as to ensure the continuation of such
insurance coverages for no less than six (6) years after Closing. Such a “tail”
policy shall provide coverage that is at least equal to the coverage provided
under Seller’s or the Group Companies’ current employees’, fiduciaries’,
trustees’, directors’ and officers’ liability insurance policies; provided that
the Group Companies may substitute therefor policies of at least the same
coverage containing terms and conditions which are no less advantageous to the
beneficiaries thereof so long as such substitution does not result in gaps or
lapses in “tail” coverage with respect to matters occurring prior to the Closing
Date.
(d) Buyer agrees, and will cause the Group Companies, not to take any action
that would have the effect of limiting the aggregate amount of insurance
coverage required to be maintained for the individuals referred to in this
Section 6.5. If Buyer, any Group Company or any of their respective successors
or assigns (i) shall merge or consolidate with or merge into any other
corporation or entity and shall not be the surviving or continuing corporation
or entity of such consolidation or merger or (ii) shall transfer all or
substantially all of its properties and assets as an entity in one or a series
of related transactions to any individual, corporation or other entity, then in
each such case, proper provisions shall be made so that the successors or
assigns of Buyer or such Group Company shall assume all of the obligations set
forth in this Section 6.5; provided that neither Buyer nor such Group Company
shall be relieved from such obligation. In addition, neither Buyer nor any Group
Company shall distribute, sell, transfer or otherwise dispose of any of its
assets in a manner that would reasonably be expected to render Buyer or such
Group Company unable to satisfy its obligations under this Section 6.5.
(e) The directors, officers, employees, fiduciaries, trustees and agents of
Seller and each Group Company entitled to the indemnification, liability
limitation, exculpation and insurance set forth in this Section 6.5 are intended
to be third party beneficiaries of this Section 6.5. This Section 6.5 shall
survive the consummation of the transactions contemplated by this Agreement and
shall be binding on all successors and assigns of Buyer.



--------------------------------------------------------------------------------



Section 6.6 Exclusive Dealing. During the period from the date of this Agreement
until the earlier of the Closing Date or the termination of this Agreement in
accordance with its terms, the Company shall not, nor shall it permit any of its
Affiliates, officers, directors, employees, representatives, consultants,
financial advisors, attorneys, accountants or other agents to directly or
indirectly: (i) solicit, initiate or encourage the submission of any proposal or
offer from any Person (whether such negotiations are initiated by the Company,
an Affiliate, a third party or otherwise), other than Buyer or its Affiliates,
relating to any (A) liquidation, dissolution or recapitalization of, (B) merger
or consolidation with or into, (C) acquisition or purchase of any material asset
(or any material portion of the assets) of, or any equity interest in, or (D)
similar transaction or business combination involving, the Seller or the Group
Companies (an “Acquisition Transaction”); (ii) provide non-public information or
documentation with respect to the Group Companies to any Person, other than
Buyer or its Affiliates or its or their representatives, relating to an
Acquisition Transaction; (iii) participate in any discussions or negotiations
regarding, furnish any information with respect to, assist or participate in, or
facilitate in any other manner any effort or attempt by any other Person to do
or seek an Acquisition Transaction; or (iv) enter into any definitive agreement
with any Person, other than Buyer or its Affiliates effecting an Acquisition
Transaction; provided, however, that Buyer hereby acknowledges that prior to the
date of this Agreement, the Company provided information relating to the Group
Companies and has afforded access to, and engaged in discussions with, other
Persons in connection with a proposed Acquisition Transaction and that such
information, access and discussions could reasonably allow the Person to form a
basis for an Acquisition Transaction without any breach by the Company of this
Section 6.6. Seller shall promptly notify Buyer if any proposal with respect to
any of the foregoing, or any inquiry or contact with any Person with respect
thereto, is made.
Section 6.7 Documents and Information. After the Closing Date, Buyer and the
Company shall, and shall cause the Group Companies to, until the seventh
anniversary of the Closing Date, retain the books, records and other documents
pertaining to the business of the Group Companies in existence on the Closing
Date in accordance with the Buyer’s recordkeeping policies in place from time to
time.
Section 6.8 Contact with Customers and Other Business Relations. During the
period from the date of this Agreement until the earlier of the Closing or the
termination of this Agreement in accordance with its terms, Buyer hereby agrees
that it is not authorized to and shall not (and shall not permit any of its
employees, agents, representatives or Affiliates to) contact any employee,
independent contractor or other material business relation of any Group Company
regarding any Group Company or the transactions contemplated by this Agreement
without the prior consent of the Company, which consent shall not be
unreasonably withheld, conditioned, or delayed, provided, however, the Parties
acknowledge that the Buyer, Seller and/or the Group Companies (as applicable)
shall be permitted to jointly contact Ford, General Motors LLC, FCA US LLC,
Nissan, and Jeep regarding the Company Group’s business relationship with such
parties after the Closing Date. Seller acknowledges that Buyer has its own
business relations which may be with the same third parties as those of Seller
and the Group Companies, and nothing contained in this Section 6.8 shall
restrict the operations or communications of Buyer or any of its Affiliates in
the Ordinary Course, provided, that such business operations and communications
do not explicitly discuss any Group Company, this Agreement or the transactions
contemplated hereby.



--------------------------------------------------------------------------------



Section 6.9 Employee Benefit Matters; 280G.
(a) During the period beginning on the Closing Date and ending on the first
anniversary of the Closing Date, Buyer shall, or cause the Group Companies to,
provide each Continuing Employee with base compensation that is no less
favorable in the aggregate than the compensation provided to such employees
immediately prior to the Closing Date (including with respect to opportunities
for bonus compensation and post-termination severance pay but without regard to
participation in any equity incentive plan) and with employee benefits that are
at least substantially comparable in the aggregate to the employee benefits
offered to similarly situated employees of Buyer. Buyer further agrees that,
from and after the Closing Date, Buyer shall and shall cause each Group Company
to grant each Continuing Employee credit for any service with any Group Company
earned and recognized by such Group Company prior to the Closing Date (i) for
eligibility and vesting purposes other than those related to incentive equity
and (ii) for purposes of vacation accrual and severance benefit determinations
under any benefit or compensation plan, program, agreement or arrangement that
may be established or maintained by Buyer or a Group Company or any of its or
their Subsidiaries on or after the Closing Date (the “New Plans”). In addition,
Buyer hereby agrees that Buyer shall use commercially reasonable efforts to
(A) cause to be waived all pre-existing condition exclusion and actively-at-work
requirements and similar limitations, eligibility waiting periods and evidence
of insurability requirements under any New Plans to the extent waived or
satisfied by a Continuing Employee (or covered dependent thereof)under any
Employee Benefit Plan as of the Closing Date and (B) cause any deductible,
co-insurance and out-of-pocket covered expenses paid on or before the Closing
Date by Continuing Employee (or covered dependent thereof) to be taken into
account for purposes of satisfying applicable deductible, coinsurance and
maximum out-of-pocket provisions after the Closing Date under any applicable New
Plan in the year of initial participation. Nothing contained herein, express or
implied, is intended to confer upon any employee of any Group Company any right
to continued employment for any period. Nothing in this Section 6.9 shall be
deemed to limit the right of Buyer, the Company or any of their respective
Affiliates to terminate the employment of any employee at any time.
(b) Prior to the Closing, the Company shall use its reasonable best efforts to
obtain a stockholder approval that complies with the requirements of Section
280G(b)(5) of the Code and Treasury Regulations § 1.280G-1, with respect to
payments and benefits that will be made or provided to any Person who, with
respect to the Company, is a “disqualified individual” (as such term is defined
for purposes of Section 280G of the Code) and that, absent such approval, would
constitute “excess parachute payments,” within the meaning of Section 280G(b)(1)
of the Code (such vote, the “Requisite Section 280G Approval”). Prior to the
date hereof, Buyer hereby confirms to the Company that Buyer has provided to the
Company a summary of the material compensation related terms of any agreement,
contract or arrangement that Buyer or its Affiliates are providing or entering
into on or prior to the Closing Date with respect to any disqualified individual
in connection with the transactions contemplated hereby that would reasonably be
expected to be treated as a “parachute payment” (either alone or together with
any other payments to a disqualified individual disclosed to Buyer prior to the
date hereof). All materials and information that are prepared by the Company to
be used in connection with any effort to obtain the Requisite Section 280G
Approval shall be provided to Buyer at least two (2) days in advance of the
distribution of such materials and information to the applicable stockholders
that will be provided with such materials and information for the Requisite
Section 280G Approval, Buyer shall be provided with a reasonable opportunity to
comment thereon and the Company shall consider in good faith any comments with
respect to the same as are provided by Buyer.



--------------------------------------------------------------------------------



(c) Prior to the Closing Date, the Company shall cause the Company 401(k) Plan
to be terminated effective at least one (1) day prior to the Closing Date. The
Company shall provide Buyer with evidence that such Company 401(k) Plan has been
terminated (the form and substance of which shall be subject to review and
approval by Buyer (not to be unreasonably withheld or delayed) not later than
the day immediately preceding the Closing Date).
(d) Prior to the Closing Date, the Company shall have responsibility for making
any and all necessary employee notifications under the WARN Act with any
terminations of employment of Employees, and for any financial obligations and
liabilities in connection therewith or otherwise required in connection with any
terminations of employment of Employees. Buyer shall have such responsibility
with respect to Continuing Employees to the extent such responsibility arises
after the Closing Date.
(e) The Parties acknowledge and agree that all provisions contained in this
Section 6.9 are included for the sole benefit of the Parties and nothing
contained herein shall (i) be construed as an amendment to any Employee Benefit
Plan or New Plan or the creation of any new employee benefit plan, (ii) create
any third-party beneficiary or other rights in any other Person, including any
employee or former employee of the Group Companies or their respective
Affiliates, or any dependent or beneficiary thereof, or (iii) otherwise obligate
Buyer, the Group Companies, or any Affiliates thereof, to maintain any
particular Employee Benefit Plan, New Plan or other employee benefit plan
following the Closing Date.
(f) Seller and SCA Performance Group, LLC acknowledge and agree that any
Continuing Employee who has entered into a Grant Agreement will not be in
violation of the Grant Agreement, including but not limited to the restrictive
covenants or confidential information sections, in connection with any
employment with or services to the Buyer, the Company or one of its
Subsidiaries.
Section 6.10 Tax Matters.
(a) Transfer Taxes. Notwithstanding anything to the contrary, any real property
transfer Taxes, sales Taxes, use Taxes, stamp Taxes, direct or indirect stock
transfer Taxes, or other similar Taxes (including any withholding obligation
with respect thereto) imposed on the transactions contemplated by this Agreement
(the “Transfer Taxes”) shall be borne one-half by Buyer and one-half by Seller.
Buyer shall file all Tax Returns required to be filed with respect to such
Transfer Taxes; provided that Seller shall reasonably cooperate with Buyer to
reduce or otherwise eliminate any such Transfer Taxes.
(b) Tax Returns. With respect to any Tax Returns of the Group Companies for any
Pre-Closing Tax Period due after the Closing Date (the “Pre-Closing Tax
Returns”), Buyer shall prepare the Pre-Closing Tax Returns in accordance with
the prior positions and practices of the Group Companies (unless otherwise
required by law), and all Transaction Tax Deductions shall be claimed as
deductions on the Pre-Closing Tax Returns for the Tax period ending on the
Closing Date to the extent such Transaction Tax Deductions are “more likely than
not” deductible in such Tax period. Buyer shall provide a draft of each
Pre-Closing Tax Return to Seller at least thirty (30) days prior to the due date
of such Tax Return (or in the case of a non-income Tax Return, ten (10) days)
for Seller’s review, and Buyer shall accept any reasonable comments to such Tax
Returns provided by Seller. With respect to any Tax Returns of the Company and
its Subsidiaries for any Straddle Period, the portion of such Tax Return that
relates to any Pre-Closing Tax Period shall be treated as a Pre-Closing Tax
Return to which the procedures of this Section 6.10 shall apply.



--------------------------------------------------------------------------------



(c) Straddle Period Allocation. For purposes of this Agreement, in the case of
any Tax (or Tax refund or credit) imposed with respect to a Straddle Period, the
portion of such Tax (or Tax refund or credit) that is allocable to a Pre-Closing
Tax Period shall be (i) in the case of any Taxes, other than income Taxes and
Taxes based on receipts, sales or payments and other Taxes that are
transaction-based, deemed to be the amount of such Tax for the entire Straddle
Period multiplied by a fraction, the numerator of which is the number of days in
the Straddle Period prior to and ending on the Closing Date and the denominator
of which is the number of days in the entire Straddle Period, and (ii) in the
case of all other Taxes, deemed equal to the amount which would be payable if
the relevant Straddle Period ended on the Closing Date, provided that all
permitted allowances, credits, exemptions and deductions that are normally
computed on the basis of an entire year period (such as depreciation and
amortization deductions) shall accrue on a daily basis and shall be allocated
between the pre-Closing portion of the Straddle Period and the post-Closing
portion of the Straddle Period in proportion to the number of days in each
portion.
(d) Pre-Closing Tax Matters. Without the prior written consent of Seller (not to
be unreasonably withheld, conditioned or delayed), Buyer and its Affiliates
shall not, and Buyer and its Affiliates shall not permit the Group Companies to,
take the following actions in each case only to the extent such action could
result in an indemnification claim pursuant to ARTICLE 9) or reduce any amount
otherwise payable to Seller pursuant to Section 6.10(g): (i) amend or otherwise
modify any Tax Return relating to a Pre-Closing Tax Period, (ii) extend or
waive, or cause to be extended or waived, any statute of limitations or other
period for the assessment of any Tax or deficiency related to a Pre-Closing Tax
Period, (iii) make or change any Tax election or accounting method or practice
with respect to, or that has retroactive effect to, any Pre-Closing Tax Period
or (iv) make or initiate any voluntary contact with a taxing authority regarding
any Pre-Closing Tax Period.
(e) Closing Tax Period. The parties hereto shall, to the maximum extent
permitted under applicable Legal Requirement, treat the Closing Date as the last
day of the taxable period of the Group Companies for all Tax purposes, and Buyer
shall cause the Group Companies to join Buyer’s “consolidated group” (as defined
in Treasury Regulations Section 1.1502-76(h)) (and analogous state and local
income Tax law) effective on the day after the Closing Date.
(f) Tax Claims. Buyer shall promptly notify Seller upon receipt by Buyer any
Group Company or any of their respective Affiliates, of any notice of any tax
audit, claim, litigation or other proceeding with respect to Taxes that could
result in a claim for indemnification under ARTICLE 9 or reduce any amount
otherwise payable to Seller pursuant to Section 6.10(g) (a “Tax Claim”). Seller
shall have the right, at its election and expense, to control a Tax Claim solely
relating to a Tax period ending on or before the Closing Date, and if Seller
does not elect, or does not have the right to elect, to control a Tax Claim,
then Buyer shall control the Tax Claim (such person that controls the Tax Claim,
the “Controlling Party”); provided, that (i) the non-Controlling Party shall
have the right to participate in such Tax Claim, (ii) the Controlling Party
shall keep the non-Controlling Party reasonably informed with respect to any
material issue or development relating to such Tax Claim, and (iii) the
Controlling Party shall not settle any Tax Claim without the non-Controlling
Party’s prior written consent (not to be unreasonably withheld, conditioned or
delayed).



--------------------------------------------------------------------------------



(g) Transaction Tax Deductions.
(i) Seller shall be entitled to the amount of any Tax refunds (or any Tax
credits received in lieu thereof) that are actually received in respect of a
Pre-Closing Tax Period by Buyer, any Group Company, or any of their respective
Affiliates after the Closing for (A) the overpayment of estimated Taxes for any
Pre-Closing Tax Period resulting from the Transaction Tax Deductions or (B) the
carryback of any net operating loss resulting from the Transaction Tax
Deductions, in each case, excluding any Transaction Tax Deductions to the extent
included in the final computation of Accrued Taxes and net of any Taxes and
reasonable out-of-pocket expenses incurred in connection with obtaining such Tax
refunds (or credits) (any such income Tax refund or credit, a “Tax Refund”).
(ii) Seller shall be entitled to the amount of any actual reduction in cash Tax
payments that Buyer, any Group Company, or any of their respective Affiliates
would have been required to make for any Tax period (or portion thereof)
beginning after the Closing Date and ending on or before the third anniversary
of the Closing Date to the extent such reduction results directly from the
Transaction Tax Deductions (excluding any Transaction Tax Deductions included in
the final computation of Accrued Taxes, and net of any Taxes and reasonable
out-of-pocket expenses incurred in connection with obtaining such cash Tax
savings) (such reduction, a “Tax Benefit”).
(iii) For purposes of determining whether any reduction in post-Closing Taxes
results from a Transaction Tax Deduction pursuant to this Section 6.10(g) it
shall be assumed that Buyer, the Group Companies and each of their respective
Affiliates recognize all other items of income, gain, loss, deduction or credit
and use all other net operating loss carryforwards and carrybacks and all other
carryforwards, carrybacks and other tax attributes, whether now existing or
hereafter available, before receiving any Tax Benefit.
(iv) Buyer shall promptly pay over to Seller any such amounts that Seller is
entitled to pursuant to this Section 6.10(g) within twenty (20) Business Days
after the actual filing of the Income Tax Return related to such Tax Benefit or
the actual receipt of such Tax Refund (or with respect to any Tax Refund that is
an income Tax credit received in lieu of a cash Income Tax refund, on the filing
of the applicable income Tax Return).
(v) Buyer shall use commercially reasonable efforts to promptly obtain any Tax
Refund or Tax Benefit.
(vi) Upon receipt of a reasonable written request from Seller, Buyer shall
provide Seller with a calculation and supporting work papers setting forth the
computation of any Tax Refunds or Tax Benefits after Buyer prepares and files
the applicable income Tax Return.
(vii) If the amount of any Tax Refund or Tax Benefit is subsequently reduced or
eliminated as a result of an examination of a Tax Return of a Group Company by
an applicable Governmental Entity and pursuant to a final determination under
Section 1313(a) of the Code, Buyer shall be repaid, solely from the remaining
funds (if any) in the Indemnity Escrow Account, any such reduced or eliminated
amounts that have already been paid to Seller, and Seller shall have no further
obligations to Buyer with respect to such amounts; provided that (i) as a
condition to any such payment to Buyer from the Indemnity Escrow Account, Buyer
shall notify Seller in writing of such examination before the Survival Period
Termination Date and (ii) Buyer’s recovery under this Section 6.10(g)(vii) shall
be limited to remaining funds (if any) in the Indemnity Escrow Account, subject
to the limitations and procedures under ARTICLE 9.



--------------------------------------------------------------------------------



(h) Disputes. If any dispute arises concerning substantive Tax matters or
payments under this Section 6.10 and such dispute cannot be resolved through
good faith negotiations among the Parties, such dispute shall be resolved
promptly by the Accounting Firm, and the cost of the Accounting Firm shall be
borne equally by Buyer and Seller; provided that, if any dispute with respect to
a Pre-Closing Tax Return is not resolved prior to the due date for filing such
Tax Return, such Pre-Closing Tax Return shall be filed in the manner which the
party responsible for preparing such Tax Return deems correct, but the content
of such Tax Return shall not prejudice, control or otherwise resolve the dispute
hereunder and the liability, if any, of either party under this Agreement.
(i) Intermediary Transaction Tax Shelter. Buyer shall not take any action or
cause any action to be taken with respect to the Company subsequent to the
Closing that would cause the transactions contemplated by this Agreement to
constitute part of a transaction that is the same as, or substantially similar
to, the “Intermediary Transaction Tax Shelter” described in IRS Notice 2001-16
and/or IRS Notice 2008-111.
(j) Section 338(g) Elections. No election shall be made under Section 338(g) of
the Code or any comparable provision of state or local law with respect to the
transaction contemplated by this Agreement.
Section 6.11 Debt Payoff Letters. The Company shall, and shall cause each other
Group Company to, use commercially reasonable efforts to (i) obtain payoff
letters in a customary form (collectively, the “Debt Payoff Letters”) from the
(1) lenders under the Credit Facilities, (2) lenders under the Floor Plan
Financing Agreements, and (3) lessors under the Capital Leases, and (ii) provide
Buyer with a copy of such Debt Payoff Letters at least one (1) Business Day
prior to the Closing Date. At the Closing, Buyer will cause all amounts then
outstanding pursuant to the Floor Plan Financing Agreements to be assumed or
paid in full as set forth in the applicable Debt Payoff Letters, in such a
manner so that all guarantees that have been provided in connection with any of
the Floor Plan Financing Agreements will terminate.
Section 6.12 R&W Insurance Policy. The R&W Insurance Policy obtained by Buyer
shall provide that (i) the insurer shall have no, and shall waive and not
pursue, any and all subrogation rights against Seller except for fraud; (ii)
Seller is a third party beneficiary of such waiver; and (iii) following the
Closing, Buyer shall not amend the R&W Insurance Policy in any manner adverse to
Seller (including with respect to the subrogation provisions or the exclusion
provisions) without Seller’s express written consent.
ARTICLE 7 
CONDITIONS TO CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
Section 7.1 Conditions to the Obligations of the Company, Buyer and Seller. The
obligations of the Company, Buyer and Seller to consummate the transactions
contemplated by this Agreement are subject to the satisfaction (or, if permitted
by applicable Legal Requirement, waiver by the Party for whose benefit such
condition exists) of the following condition:
(a) no order, decree or ruling (including by temporary restraining order or
preliminary or permanent injunction) issued by any court of competent
jurisdiction or other Governmental Entity or other legal restraint or
prohibition preventing the consummation of the transactions contemplated by this
Agreement shall be in effect.



--------------------------------------------------------------------------------



Section 7.2 Other Conditions to the Obligations of Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement are subject
to the satisfaction or waiver by Buyer of the following further conditions:
(a) the representations and warranties of the Company set forth in ARTICLE 3
hereof and Seller set forth in ARTICLE 4 hereof shall be true and correct in all
respects as of the Closing Date as though made on and as of the Closing Date,
except (i) to the extent such representations and warranties are made on and as
of a specified date, in which case the same shall continue on the Closing Date
to be true and correct as of the specified date and (ii) to the extent the
failure of such representations and warranties to be true and correct as of such
dates would not have a Company Material Adverse Effect.
(b) Seller and the Group Companies shall have performed and complied in all
material respects with all obligations, covenants and agreements required to be
performed or complied with by Seller and the Group Companies under this
Agreement on or prior to the Closing Date.
(c) Since the date of this Agreement, there shall have not occurred any event,
occurrence, development or state of circumstances or facts that has had or could
reasonably be expected to have (with or without the passage of time) a Company
Material Adverse Effect.
(d) prior to or at the Closing, the Buyer shall have received, reviewed and
approved the following documents:
(i) a certificate of an authorized officer of the Company, dated as of the
Closing Date, to the effect that the conditions specified in Section 7.2(a),
Section 7.2(b), and Section 7.2(c) have been satisfied by the Company;
(ii) written resignations of, or evidence of the removal of, (A) each of the
directors of the Company and (B) those officers of the Company designated in
writing by Buyer at least ten (10) Business Days prior to the Closing Date;
(iii) audited consolidated financial statements of the Company as of and for the
year ended December 31, 2019 and an unqualified opinion of the independent
auditor;
(iv) a duly executed affidavit of non-foreign status from Seller, sworn under
penalty of perjury, that complies with Treasury Regulations Section 1.1445-2(b),
in a form and substance reasonably satisfactory to Buyer, and a properly
completed and executed IRS Form W-9 from Seller in a form and substance
reasonably acceptable to Buyer, dated as of the Closing Date;
(v) a copy of each Debt Payoff Letter duly executed by the applicable lender;
(vi) With respect to Seller and each Group Company, a copy of the articles of
incorporation or certificate of formation, certified (as of a date not more than
twenty (20) days prior to Closing) by the Secretary of State (or equivalent
governmental officer) of the state of incorporation or formation, as the case
may be;



--------------------------------------------------------------------------------



(vii) With respect to Seller and each Group Company, a certificate, dated not
earlier than the tenth (10th) Business Day prior to the Closing Date, of the
Secretary of State of the applicable state under the laws of which Seller and
each Group Company is incorporated or organized, stating that Seller or the
Group Company, as the case may be, is in good standing, and with respect to each
Group Company that is qualified to conduct business in a state (other than its
state of incorporation or organization) as set forth on Schedule 3.1(a), a
certificate, dated after the date hereof, of the Secretary of State of such
state, stating that the applicable Group Company is in good standing; and
(viii) the Escrow Agreement executed by Seller.
Section 7.3 Other Conditions to the Obligations of the Company and Seller. The
obligations of the Company and Seller to consummate the transactions
contemplated by this Agreement are subject to the satisfaction or waiver by the
Company and Seller of the following further conditions:
(a) the representations and warranties of Buyer set forth in ARTICLE 5 hereof
shall be true and correct in all material respects as of the Closing Date as
though made on and as of the Closing Date, except to the extent such
representations and warranties are made on and as of a specified date, in which
case the same shall continue on the Closing Date to be true and correct as of
the specified date;
(b) Buyer shall have performed and complied in all material respects with all
covenants required to be performed or complied with by it under this Agreement
on or prior to the Closing Date; and
(c) prior to or at the Closing, Seller shall have received, reviewed and
approved the following documents:
(i) a certificate of an authorized officer of Buyer, dated as of the Closing
Date, to the effect that the conditions specified in Section 7.3(a) and Section
7.3(b) have been satisfied by Buyer; and
(ii) the Escrow Agreement executed by Buyer.
Section 7.4 Frustration of Closing Conditions. No Party may rely on the failure
of any condition set forth in this ARTICLE 7 to be satisfied if such failure was
caused by such Party’s failure to use commercially reasonable efforts to cause
the Closing to occur, as required by Section 6.3.
ARTICLE 8 
TERMINATION
Section 8.1 Termination. This Agreement may be terminated and the transactions
contemplated by this Agreement may be abandoned at any time prior to the
Closing:
(a) by mutual written consent of Buyer and Seller;
(b) by Buyer, if any of the representations and warranties of the Group
Companies set forth in ARTICLE 3 or Seller set forth in ARTICLE 4 shall not be
true and correct or the Group Companies or Seller shall have failed to perform
any covenant or agreement on the part of the Group Companies or Seller, as
applicable, set forth in this Agreement (including an obligation to consummate
the Closing) such that the condition to Closing set forth in Section 7.2(a) or
Section 7.2(b) would not be satisfied and, to the extent curable, the breach or
breaches causing such representations or warranties not to be so true and
correct, or the failures to perform any covenant or agreement, as applicable, is
not cured within 15 days after written notice thereof is delivered to Seller by
Buyer; provided, that Buyer is not then



--------------------------------------------------------------------------------



in breach of this Agreement so as to cause the conditions to Closing set forth
in Section 7.3(a) or Section 7.3(b) to be unsatisfied;
(c) by Seller, if any of the representations and warranties of Buyer set forth
in ARTICLE 5 shall not be true and correct or if Buyer shall have failed to
perform any covenant or agreement on the part of Buyer set forth in this
Agreement (including an obligation to consummate the Closing) such that the
condition to Closing set forth in Section 7.3(a) or Section 7.3(b) would not be
satisfied and, to the extent curable, the breach or breaches causing such
representations or warranties not to be so true and correct, or the failures to
perform any covenant or agreement, as applicable, is not cured within 15 days
after written notice thereof is delivered to Buyer by Seller; provided, that
neither Seller nor the Company is then in breach of this Agreement so as to
cause the conditions to Closing set forth in Section 7.2(a) or Section 7.2(b) to
be unsatisfied;
(d) by Buyer, if the transactions contemplated by this Agreement shall not have
been consummated within ninety (90) days following the date of this Agreement
(the “Termination Date”), unless the failure to consummate the transactions
contemplated by this Agreement is solely the result of a breach by Buyer of its
representations, warranties, obligations or covenants under this Agreement or if
Buyer has an obligation to consummate the Closing and has failed to do so;
(e) by Seller, if the transactions contemplated by this Agreement shall not have
been consummated by the Termination Date, unless the failure to consummate the
transactions contemplated by this Agreement is solely the result of a breach by
either Seller or the Company of its representations, warranties, obligations or
covenants under this Agreement or if Seller has an obligation to consummate the
Closing and has failed to do so;
(f) by Buyer, if Buyer does not receive audited consolidated financial
statements of the Company that a satisfy the condition set forth in Section
7.2(d)(iii) by March 13, 2020; or
(g) by either Buyer or Seller, if any Governmental Entity shall have issued an
order, decree or ruling or taken any other action permanently enjoining,
restraining or otherwise prohibiting the transactions contemplated by this
Agreement and such order, decree or ruling or other action shall have become
final and nonappealable; provided that the Party seeking to terminate this
Agreement pursuant to this Section 8.1(g) shall have used commercially
reasonable efforts to remove such order, decree, ruling, judgment or injunction
and shall have complied in all respects and taken all actions required by
Section 6.3 hereof.
Section 8.2 Effect of Termination.
(a) In the event of the termination of this Agreement pursuant to Section 8.1,
this entire Agreement shall forthwith become void and there shall be no
Liability or obligation on the part of Buyer, Seller or the Company or their
respective officers, directors or equityholders with the exception of (i) the
provisions of this Section 8.2, Section 6.4 and ARTICLE 10, and (ii) any
Liability of any Party for any breach of this Agreement prior to such
termination. Nothing herein shall limit or prevent any Party from exercising any
rights or remedies it may have under Section 10.13 prior to termination of this
Agreement.



--------------------------------------------------------------------------------



ARTICLE 9 
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION
Section 9.1 Survival of Representations, Warranties and Covenants. The
representations and warranties of the Company, Seller and Buyer contained in
this Agreement or in any certificate delivered pursuant hereto shall survive the
Closing until the date that is twenty-four (24) months after the Closing Date
(the “Survival Period Termination Date”). All covenants and agreements contained
herein which by their terms are to be performed in whole on or prior to the
Closing Date shall terminate upon the Closing and any claim made with respect to
any such covenant or agreement must be made prior to the Survival Period
Termination Date. All covenants and agreements of Buyer, Seller and the Company,
except for those covenants which by their terms are to be performed in whole on
or prior to the Closing Date, shall survive the Closing until fully discharged
and performed. Claims for fraud by any Party regarding the representations and
warranties contained in this Agreement shall not expire.
Section 9.2 General Indemnification.
(a) Subject to the other provisions of this ARTICLE 9, after and subject to the
occurrence of the Closing, Seller shall indemnify, defend and hold Buyer and its
Affiliates and Buyer’s and its Affiliates’ respective officers, directors,
employees, partners, lenders, representatives, successors, agents and permitted
assigns (each a “Buyer Indemnitee”) harmless from and against and in respect of
all damages, losses, Liabilities, obligations, disbursements, injuries, demands,
Proceedings, judgments, awards, settlements, assessments, deficiencies, Taxes,
fines, penalties, fees, costs, reductions in value, claims of any kind, interest
or expenses (including reasonable attorneys’ fees and expenses), (each a “Loss”)
which Buyer Indemnitee has actually incurred as a result of or in connection
with: (i) any facts or circumstances which constitute an inaccuracy or breach of
any representation or warranty made by the Company contained in this Agreement,
and (ii) any nonfulfillment or breach by the Company of any covenant, obligation
or agreements set forth in this Agreement which are to be performed by any Group
Company on or before the Closing Date.
(b) Subject to the other provisions of this ARTICLE 9, after and subject to the
occurrence of the Closing, Seller shall indemnify, defend and hold each Buyer
Indemnitee harmless from any Loss actually incurred as a result of or in
connection with: (i) any facts or circumstances which constitute an inaccuracy
or breach of any representation or warranty made by Seller contained in this
Agreement, and (ii) any nonfulfillment or breach by Seller of any covenant,
obligation or agreements set forth in this Agreement which are to be performed
by Seller.
(c) Subject to the other provisions of this ARTICLE 9, after and subject to the
occurrence of the Closing, Buyer agrees to, and shall, after the Closing, cause
the Group Companies to, indemnify, defend and hold Seller and its Affiliates,
and Seller’s and its Affiliates’ respective officers, directors, employees,
partners, lenders, representatives, successors, agents and permitted assigns
(each a “Seller Indemnitee”) harmless from and against and in respect of, and
pay on behalf of or reimburse such Seller indemnitee as and when incurred for,
any Loss which Seller Indemnitee has actually incurred as a result of or in
connection with: (i) any facts or circumstances which constitute an inaccuracy
or breach of any representation or warranty made by Buyer contained in this
Agreement, (ii) any nonfulfillment or breach by Buyer of any covenant,
obligation or agreements set forth in this Agreement which are to be performed
by Buyer and (iii) any nonfulfillment or breach by the Company of any covenant,
obligation or agreements set forth in this Agreement which are to be performed
by any Group Company after the Closing Date.



--------------------------------------------------------------------------------



(d) The obligations to indemnify and hold harmless pursuant to this Section 9.2
shall survive the consummation of the transactions contemplated hereby for the
applicable period set forth in Section 9.1, except for claims for
indemnification asserted by written notice to Seller or Buyer, as applicable,
prior to the end of such applicable period (which claims shall survive until
final resolution thereof and so long as the Party making such claim is
contesting such claim in good faith).
Section 9.3 Third Party Claims.
(a) If a Proceeding by a Person who is not a Party, a Group Company or an
Affiliate of a Party or a Group Company (other than a Tax Claim, the conduct of
which shall be governed by Section 6.10) (a “Third Party Claim”) is made,
commenced or threatened in writing against any Person entitled to
indemnification pursuant to Section 9.2 (an “Indemnified Party”), and if such
Person intends to seek indemnity with respect thereto under this ARTICLE 9, such
Indemnified Party shall promptly give a Notice of Claim to the Party obligated
to indemnify such Indemnified Party (such notified Party, the “Responsible
Party”); provided, that the failure to give such Notice of Claim shall not
relieve the Responsible Party of its obligations hereunder, except to the extent
that the Responsible Party is prejudiced thereby. The Indemnified Party shall
conduct and control, at the expense of the Indemnified Party, the settlement or
defense thereof, and the Responsible Party shall cooperate with the Indemnified
Party in connection therewith (it being acknowledged and agreed that the
Indemnified Party shall have the exclusive right to settle and defend such
Proceeding); provided, that the Indemnified Party shall permit the Responsible
Party to participate in such settlement or defense through counsel chosen by
such Responsible Party (the fees and expenses of such counsel shall be borne by
such Responsible Party); provided, further, that the Indemnified Party shall
not, except with the consent of the Responsible Party (which shall not be
unreasonably withheld, conditioned or delayed), enter into any settlement that
does not include as a term thereof the giving by the Person(s) asserting such
claim to all Indemnified Parties of a release from all liability with respect to
such claim or consent to entry of any judgment.
(b) Each Party shall, and Buyer shall cause the Group Companies to, reasonably
cooperate in the defense or prosecution of any Third Party Claim in respect of
which indemnity may be sought hereunder and each of Buyer and Seller (or a duly
authorized representative of such Party) shall (and Buyer shall cause the Group
Companies to) furnish such records, information and testimony, and attend such
conferences, discovery proceedings, hearings, trials and appeals, as may be
reasonably requested in connection therewith.
Section 9.4 Limitations on Indemnification Obligations. Notwithstanding anything
to the contrary contained herein, the rights of the Buyer Indemnitees to
indemnification pursuant to the provisions of Section 9.2(a) and Section 9.2(b)
are subject to the following limitations:
(a) the amount of any and all Losses shall be determined net of any amounts
actually recovered by any Buyer Indemnitees under insurance policies (net of any
Taxes and other expenses incurred in connection with obtaining such amounts, as
well as any increased premium costs associated therewith) with respect to such
Losses, provided, however, that the Buyer Indemnitees and their Affiliates shall
treat such amounts recovered under insurance policies as an adjustment to the
Purchase Price for U.S. federal and applicable state and local income Tax
purposes to the maximum extent permitted under applicable Legal Requirements;



--------------------------------------------------------------------------------



(b) the Buyer Indemnitees shall not be entitled to recover Losses pursuant to
Section 9.2(a)(i) or Section 9.2(b)(i) (other than with respect to breaches of
Fundamental Representations and Section 3.16) until the total amount which the
Buyer Indemnitees would recover under Section 9.2(a)(i) or Section 9.2(b)(i) (as
limited by the provisions of Section 9.4(a)), but for this Section 9.4(b),
exceeds $1,278,750, in which case, the Buyer Indemnitees shall only be entitled
to recover Losses in excess of such amount, subject to the other limitations set
forth herein;
(c) the Indemnity Escrow Funds remaining at any given time shall be the sole
source of recovery with respect to Losses indemnifiable pursuant to Section
9.2(a) or Section 9.2(b), and in no event shall the Buyer Indemnitees be
entitled to recover more than the amount of the funds available in the Indemnity
Escrow Account pursuant to Section 9.2(a) or Section 9.2(b) in the aggregate;
(d) in no event shall a Buyer Indemnitee be entitled to indemnification pursuant
to this ARTICLE 9 with respect to a specific Loss to the extent such Loss is
specifically included as a line-item deduction in the calculation of the
Purchase Price, as finally determined in accordance with Section 2.4(b); and
(e) Notwithstanding anything herein to the contrary, no Buyer Indemnitee shall
have any right to indemnification hereunder for any Losses attributable to Taxes
(i) of any Group Company for a post-Closing Tax period (or portion thereof)
(other than as a result of breach of representations contained in Section
3.16(f)(ii), 3.16(f)(iii), 3.16(f)(iv), 3.16(f)(v) or 3.16(h)), (ii) as a result
of any transaction occurring on the Closing Date after the Closing outside the
Ordinary Course or (iii) attributable to any breach by Buyer and/or its
Affiliates of any covenant in this Agreement.
Notwithstanding anything contained herein to the contrary, after the Closing, on
the date that the Indemnity Escrow Funds are reduced to zero, the Buyer
Indemnitees shall have no further rights to indemnification under Section 9.2(a)
or Section 9.2(b).
Section 9.5 Exclusive Remedy. Except with respect to the remedies available
pursuant to Section 10.13, (a) indemnification pursuant to the provisions of
this ARTICLE 9 shall be the exclusive remedy for the Parties for any
misrepresentation or breach of any representation, warranty, covenant or other
provision contained in this Agreement or in any certificate or other instrument
or document delivered pursuant hereto, including with respect to the
Comprehensive Environmental Response, Compensation, and Liability Act and any
other Environmental Law; provided that nothing herein shall operate to limit
liability of Seller to Buyer for fraud in the event Seller is finally determined
by a court of competent jurisdiction to have committed fraud against Buyer
regarding the representations and warranties contained in this Agreement.
Section 9.6 Manner of Payment; Escrow.
(a) Any indemnification of the Buyer Indemnitees or the Seller Indemnitees
pursuant to this ARTICLE 9 shall be effected by wire transfer of immediately
available funds from the applicable Persons to an account designated in writing
by the applicable Buyer Indemnitees or Seller Indemnitees, as the case may be,
within ten (10) days after the final determination thereof; provided, however,
that any indemnification owed by Seller to the Buyer Indemnities pursuant to
Section 9.2(a) or Section 9.2(b) may only be satisfied from the funds then
remaining in the Indemnity Escrow Account.



--------------------------------------------------------------------------------



(b) Any funds remaining in the Indemnity Escrow Account as of the Survival
Period Termination Date (minus the aggregate amount claimed by the Buyer
Indemnitees pursuant to claims made against such funds, not fully resolved prior
to such date and continued to be contested in good faith by a Buyer Indemnitee)
shall be released to Seller by the Escrow Agent within two (2) Business Days
following the Survival Period Termination Date. At any time following the
Survival Period Termination Date, to the extent the funds held in the Indemnity
Escrow Account exceed the aggregate amount claimed by the Buyer Indemnitees
pursuant to claims made prior to such Survival Period Termination Date, not
fully resolved prior to the time of determination and continued to be contested
in good faith by a Buyer Indemnitee, the excess funds shall be promptly released
to Seller.
(c) Seller and Buyer shall deliver joint written instructions to the Escrow
Agent instructing the Escrow Agent to make any distributions from the Indemnity
Escrow Account expressly provided for herein.
Section 9.7 Mitigation. Each Party shall take commercially reasonable actions to
mitigate all Losses incurred by it or any Indemnified Party it controls
(including incurring costs to the minimum extent necessary to remedy the
circumstances giving rise, or reasonably expected to give rise, to such Losses
and pursuing all rights of recovery of Losses under or pursuant to any
applicable insurance coverage, including submission of any applicable notice of
claim and taking any additional action reasonably necessary to enforce the
rights of the applicable insured under such coverage) upon becoming aware of any
fact, event or circumstance which has resulted in any such Loss. The Parties
shall cooperate with each other with respect to resolving any claim or liability
underlying any Loss with respect to which one party is obligated to indemnify
any Person hereunder.
Section 9.8 Materiality Scrape. For purposes of determining whether there has
been a breach of any representation, warranty or covenant contained in this
Agreement (and for purposes of determining the amount of Losses resulting
therefrom), all qualifications or exceptions therein referring to the terms
“material”, “materiality”, “in all material respects” or “Company Material
Adverse Effect” shall be disregarded in all respects and given no effect for
purposes of determining whether any inaccuracy or breach of any representation
or warranty, or any nonfulfillment or breach of any covenant, obligation or
agreement, has occurred pursuant to this Agreement, and for purposes of
determining whether any Loss has occurred and the amount of any such Loss;
provided, that (i) the reference to “in all material respects” in Section 3.4(c)
and (ii) the reference to “Company Material Adverse Effect” in Section 3.7, in
each case, shall not be disregarded.
Section 9.9 Subrogation. If a Responsible Party makes an indemnification payment
to an Indemnified Party with respect to any Loss, then such Responsible Party
will be subrogated, to the extent of such payment, to all related rights and
remedies of such Indemnified Party under any insurance policy, acquisition
agreement or other agreement or right (excluding the R&W Insurance Policy (if
any)) against or with respect to such Loss, except with respect to amounts not
yet recovered by such Indemnified Party (or any other such Person entitled to
indemnification hereunder) under any such insurance policy, acquisition
agreement or other agreement or right that already have been netted against such
Loss for purposes of determining the indemnifiable amount of such Loss. 
Promptly following such Responsible Party’s request, such Indemnified Party will
take all reasonably necessary, proper or desirable actions (including the
execution and delivery of any document reasonably requested) to accomplish the
foregoing at the sole cost of the Responsible Party.
ARTICLE 10 



--------------------------------------------------------------------------------



MISCELLANEOUS
Section 10.1 Entire Agreement; Assignment; Amendment. This Agreement, together
with all Exhibits and Schedules hereto, the Transaction Documents, and all
agreements contemplated hereby and thereby as the same may from time to time be
amended, modified, supplemented or restated in accordance with the terms hereof,
and together with the Confidentiality Agreement, (a) constitute the entire
agreement among the Parties with respect to the subject matter hereof and
supersede all other prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof and (b) shall not be
assigned, in whole or in part, by any Party (whether by operation of law or
otherwise) without the prior written consent of Buyer and Seller; provided, that
Buyer may assign its rights under this Agreement, without the prior written
consent of Seller, in whole or in part, (i) to any Affiliate of Buyer, or (ii)
any subsequent purchaser of Buyer (whether by merger, consolidation, sale of
stock or other equity interest or otherwise) or substantially all of the assets
of Buyer, provided, further, that, for the avoidance of doubt, such assignment
will not relieve Buyer of any of its obligations under this Agreement or any
Transaction Documents. Any attempted assignment of this Agreement not in
accordance with the terms of this Section 10.1 shall be void. This Agreement may
be amended or modified only by a written agreement executed and delivered by
duly authorized officers of the Parties. This Agreement may not be modified or
amended except as provided in the immediately preceding sentence and any
amendment by any Party or Parties effected in a manner which does not comply
with this Section 10.1 shall be void.
Section 10.2 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery (a) in person, (b) via
electronic transmission (including by facsimile or electronic mail), or (c) via
reputable overnight courier service (charges prepaid) or certified mail (postage
prepaid, return receipt requested). Such notices, demands and other
communications shall be sent to Buyer, Seller, and the Group Companies at the
addresses indicated below or to such other address or to the attention of such
other Person as the recipient party has specified by prior written notice to the
sending party.
To Buyer or to the Company (after the Closing):
Fox Factory, Inc.
6634 GA-53
Braselton, GA 30517
Attention: Michael Dennison
Address on file.


with copies (which shall not constitute notice to Buyer) to:
Fox Factory, Inc.
6634 GA-53
Braselton, GA 30517
Attention: Legal Department
Address on file.


Squire Patton Boggs (US) LLP
1230 Peachtree Street NE Suite 1700
Atlanta, GA 30309
Attention: Ann-Marie McGaughey
Address on file.





--------------------------------------------------------------------------------



To Seller or to the Company (prior to the Closing):
Southern Rocky Holdings, LLC
c/o Kinderhook Industries, LLC
505 Fifth Avenue, 25th Floor
New York, NY 10017
Attention: Tom Tuttle
Address on file.
with a copy (which shall not constitute notice to Seller) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Brian Raftery
Address on file.
To the Company (prior to the Closing):
SCA Performance Holdings, Inc.
7769 Gadsden Highway
Trussville, AL 35173
Attention: Michael McSweeney
Address on file.
with a copy (which shall not constitute notice to Seller) to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Brian Raftery
Address on file.


Section 10.3 Governing Law. All issues and questions concerning the
construction, validity, interpretation and enforceability of this Agreement and
the exhibits and schedules hereto, and all claims and disputes arising hereunder
o thereunder or in connection herewith or therewith, whether purporting to sound
contract or tort, or at law or in equity, shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of Delaware.
Section 10.4 Fees and Expenses; Cost of R&W Insurance Policy. Except as
otherwise set forth in this Agreement (including, for the avoidance of doubt,
the fees and expenses to be borne by the Parties in accordance with Section 6.3,
Section 6.5 and Section 6.10), all fees and expenses incurred in connection with
this Agreement and the transactions contemplated by this Agreement, including
the fees and disbursements of counsel, financial advisors and accountants, shall
be paid by the Party incurring such fees or expenses; provided, that in the
event that the transactions contemplated by this Agreement are consummated,
Buyer shall, or shall cause the Company to, pay all Unpaid Seller Expenses in
accordance with Section 2.4(a)(ii)(B). The Buyer and Seller shall split the
premium of the R&W Insurance Policy.



--------------------------------------------------------------------------------



Section 10.5 Construction. The headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. No Party, nor its counsel, shall be deemed the
drafter of this Agreement for purposes of construing the provisions hereof, and
all provisions of this Agreement shall be construed according to their fair
meaning and not strictly for or against any Party and no presumption or burden
of proof will arise favoring or disfavoring any Person by virtue of its
authorship of any provision of this Agreement.
Section 10.6 Exhibits and Schedules. All Exhibits and Schedules, or documents
expressly incorporated into this Agreement, are hereby incorporated into this
Agreement and are hereby made a part hereof as if set out in full in this
Agreement. Any item disclosed in any Schedule referenced by a particular
Section in this Agreement shall be deemed to have been disclosed with respect to
every other Section in this Agreement where the relevance of such disclosure to
such other section is reasonably apparent on its face. The specification of any
dollar amount in the representations or warranties contained in this Agreement
or the inclusion of any specific item in any Schedule is not intended to imply
that such amount, or any higher or lower amount or the item so included or any
other item, is or is not material, and no Party shall use the fact of the
setting of such amount or the inclusion of any such item in any dispute or
controversy as to whether any obligation, items or matter not described herein
or included in a Schedule is or is not material for purposes of this Agreement.
Any capitalized term used in any Exhibit or Schedule but not otherwise defined
therein shall have the meaning given to such term in this Agreement.
Section 10.7 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party and its successors and permitted assigns
and, except as provided in Section 6.5, nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.
Section 10.8 Extension; Waiver. At any time prior to the Closing, Seller may, on
behalf of itself and the Company, (i) extend the time for the performance of any
of the obligations or other acts of Buyer contained herein, (ii) waive any
inaccuracies in the representations and warranties of Buyer contained herein or
in any document, certificate or writing delivered by Buyer pursuant hereto, or
(iii) waive compliance by Buyer with any of the agreements or conditions
contained herein. At any time prior to the Closing, Buyer may (A) extend the
time for the performance of any of the obligations or other acts of the Company
or Seller contained herein, (B) waive any inaccuracies in the representations
and warranties of the Company and Seller contained herein or in any document,
certificate or writing delivered by the Company or Seller pursuant hereto, or
(C) waive compliance by the Company or Seller with any of the agreements or
conditions contained herein. Any agreement on the part of any Party to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of such Party. The failure of any Party to assert any of its
rights hereunder shall not constitute a waiver of such rights.
Section 10.9 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable Legal Requirements, but if any provision of this Agreement is held to
be invalid, illegal or unenforceable under applicable Legal Requirement, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Agreement. Upon such determination that any
provision of this Agreement is invalid, illegal or unenforceable under
applicable Legal Requirement, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.



--------------------------------------------------------------------------------



Section 10.10 Counterparts; Facsimile Signatures. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
scanned pages shall be effective as delivery of a manually executed counterpart
to this Agreement.
Section 10.11 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN
RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH
CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE. EACH PARTY HEREBY FURTHER AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT A PARTY MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
Section 10.12 Jurisdiction and Venue. Each Party (i) submits to the exclusive
jurisdiction of the Chancery Court of the State of Delaware (or, if the Chancery
Court of the State of Delaware declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware) in any action
or proceeding arising out of or relating to this Agreement, (ii) agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court and (iii) agrees not to bring any action or proceeding arising
out of or relating to this Agreement in any other court. Each Party waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other Party with respect thereto. Each Party agrees that service of summons
and complaint or any other process that might be served in any action or
proceeding may be made on such Party by sending or delivering a copy of the
process to the Party to be served at the address of the Party and in the manner
provided for the giving of notices in Section 10.2. Nothing in this Section
10.12, however, shall affect the right of any Party to serve legal process in
any other manner permitted by law. Each Party agrees that a final,
non-appealable judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by law.



--------------------------------------------------------------------------------



Section 10.13 Remedies. Any and all remedies provided herein will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon any Party, and the exercise by a Party of any remedy will not
preclude the exercise of any other remedy. The Parties agree that irreparable
damage for which monetary damages, even if available, would not be an adequate
remedy, would occur in the event that the Parties do not fully and timely
perform their respective obligations under or in connection with the provisions
of this Agreement (including failing to take such actions as are required of
them hereunder to consummate the transactions contemplated by this Agreement) in
accordance with their specific terms or otherwise breach such provisions. It is
accordingly agreed that, prior to the valid termination of this Agreement
pursuant to Section 8.1, the Parties shall be entitled to an injunction or
injunctions, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement, in each case without posting a bond or undertaking and without proof
of damages and this being in addition to any other remedy to which they are
entitled at law or in equity. Each Party agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief when
expressly available pursuant to the terms of this Agreement on the basis that
the other parties have an adequate remedy at law or an award of specific
performance is not an appropriate remedy for any reason at law or equity.
Section 10.14 Non-Recourse. All claims or causes of action (whether in contract
or in tort, at law or in equity) that may be based upon, arise out of or relate
to this Agreement or the other Transaction Documents, or the negotiation,
execution or performance of this Agreement or the other Transaction Documents
(including any representation or warranty made in or in connection with this
Agreement or the other Transaction Documents or as an inducement to enter into
this Agreement or the other Transaction Documents), may be made only against the
entities that are expressly identified as parties hereto and thereto.  Except to
the extent named in this Agreement or any other Transaction Document (then only
to the extent of the specific obligations of such parties set forth in this
Agreement or such other Transaction Document), no Buyer Related Party or Seller
Related Party shall have any liability (whether in contract or in tort, in law
or in equity, or based upon any theory that seeks to impose liability of an
entity party against its owners or affiliates) for any obligations or
liabilities arising under, in connection with or related to this Agreement or
such other Transaction Document or any transactions contemplated hereby or
thereby or for any claim based on, in respect of, or by reason of this Agreement
or such other Transaction Document (as the case may be), the transactions
contemplated hereby and thereby or the negotiation or execution hereof or
thereof; and each Party waives and releases all such liabilities, claims and
obligations against any Buyer Related Party or Seller Related Party.  The Buyer
Related Parties and the Seller Related Parties are expressly intended as third
party beneficiaries of this provision of this Section 10.14.



--------------------------------------------------------------------------------



Section 10.15 Waiver of Conflicts. Recognizing that Kirkland & Ellis LLP has
acted as legal counsel to Seller and its Affiliates and the Group Companies
prior to the Closing, and that Kirkland & Ellis LLP intends to act as legal
counsel to Seller and its Affiliates (which will no longer include the Group
Companies) after the Closing, each of Buyer and the Company hereby waives, on
its own behalf and agrees to cause its Affiliates to waive, any conflicts that
may arise in connection with Kirkland & Ellis LLP representing Seller and/or its
Affiliates after the Closing as such representation may relate to Buyer, any
Group Company or the transactions contemplated herein. In addition, all
communications involving attorney-client confidences between Seller, its
Affiliates or any Group Company and Kirkland & Ellis LLP solely related to the
negotiation, documentation and consummation of the transactions contemplated
hereby shall be deemed to be attorney-client confidences that belong solely to
Seller and its Affiliates (and not the Group Companies). Accordingly, the Group
Companies shall not, without Seller’s consent, have access to any files of
Kirkland & Ellis LLP relating to its engagement, whether or not the Closing
shall have occurred.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties has caused this Stock Purchase Agreement
to be duly executed on its behalf as of the day and year first above written.


SOUTHERN ROCKY HOLDINGS, LLC
By: /s/ Michael McSweeney
Name: Michael McSweeney 
Title: Chief Executive Officer
SCA PERFORMANCE HOLDINGS, INC.
By: /s/ Michael McSweeney
Name: Michael McSweeney 
Title: Chief Executive Officer 
FOX FACTORY, INC.
By: /s/ Michael Dennison
Name: Michael Dennison
Title: Chief Executive Officer







--------------------------------------------------------------------------------



and solely for purposes of Section 6.9(f) of this Agreement:


SCA PERFORMANCE GROUP, LLC
By: /s/ Michael McSweeney
Name: Michael McSweeney 
Title: Chief Executive Officer





